 

CaS€ 14-50333-btb DOC 439-1 Entered 12/17/18 12212202 Page l Of 55

 

y 1 - di
l S
m 0 n
c' '| "‘~1 11 :
w M W
,.`x‘ ’:C 0
m d 4
~~ M H a
w 41 () 4
llj. L' ‘ ; *1 ;_,
w
. >M
1 l _ §§ U]
, 0
. ill ` '.1.
:». \') q) ‘(!"’
m ‘H m d
.‘¢f ' l '
<5;» f§ w §§
- m ~ ‘~
il ~ >\ w
. . njt
H m ;
fpc . . 1 1 . . §§
..l di m di )
"/. :1<: c;) vi § "
ali {l. (>\a lrl' m
U d M m w
1 h. i `. '
U, \’ n m
. . [,'[ . ii
{\1 c¥i iii {11 f:‘
5 H U d
. ¢’\.
¢U >v
:) 114
m O
x U
¢' o» nw wl lr» kv r1 mg

M

Q\
v '|
a'W
,|. ’
iii

U

\ '»\,

LQ‘ c

.» d

 

I §

l §

\ f

1 l

l l

| t

1 |

l l

l l

t l

l n §

lr \ §

li T) \

lui l

\H) k

l\") l

l',»’. l

l' \ l

1ch l

l l

I¢`\ l

}'/ ‘ 9

|(`”) .. (.?

mt m U

l w ’

l ¢lS ’

l m
;~\; :"v ~ |‘ Ll') ‘L"l }" l.(\ ¢.T'v
l \ l . l ¢~l r-l ‘ \ l \ l

{")
( \~1

. v
(`\l

u'»
w

Lf l

Adwnmg:uA:Q

_,`_\-,-'_, T;-,-
*‘./'.\,'“.,..M .....-\

-

1

h
»-\. 'v‘

'~',___"~\"

, Q .
----_--»

 

 

mg

.

-.b.§zwz‘

E

-162-

CaS€ 14-50333-btb DOC 439-1 Entered 12/17/18 12212202 Page 2 Of 55

 

,.`._,. -. .

~/_
~5
g

A,D

n
"¢ v

`,». ..
\‘¢`».g‘_..¢,

L:SA 'GL.L.Z\""YM '

l

,i_

§
g

%,.H

:l_

d
e

f
. _ ._
»L
I
5
C

,I
_\r~

&
»,~

.+.

§
.», h
_ ;

&
b

3
f
v.
._r~
Y_
C.

PL

z

.I

med

CH€SS I`l\?x..

wi

 

 

 

 

 

z 4

Advantage kA:-Q Keporting
l
Exhl

-163-

 

 

C .G ,r. m
5 ,_.. ..,. n C_ r ~ m .. `
.` . ,: 5 3 U. ,. . `, m
C v. .£ d n f ~
.E C § € n . `_ C r ....,. ”
...~ f § C C G S 6 d 5 § _
E l .l 05 f .F. .l , _ 4.¢. _
6 b 5 d 2 € § C 5 a v _ &
.~»“ 3 6 C F. Y.. ~ ¢ ~d ~ 1 v _ . ..
z w r e c § e _ _ §
r f n c f _ _ f §
1 d f .l C C C ~ _ 9 U
h n g d e C m _ » _E f R
§ a f _D. 5 5 V. .,c . . ,T…_ . . 215
1 § .,2 t r ... f ,m _L 2 . . .C
I § h a m f l Y 5 ,_ _I 3 3 \.
§ .- a l E V. 3 5 f m »V 9 C . …
f W .I f r .Z C 2 D. § ~ ¢N 9 cr
6 b \. C § 9 .l . & ~ a \ _A f »
.._h g § f 43 _.O § d § h .\,: C 5 _L . 0 C
: _z 0 t n r n e : n ,; _G 0 ..__..
; .; : m e § k a a .n _ N § mr
C _L € .C C 3 wl 1 bn 2 _mh ~ `. \u
__ € .l 5 n n € t f 0 § _S P. 5 C
h S a O Y § 1 t d _I 5 § R
V. : 0 e l b r 3 t n r. q_.,`_ C 5
f p C d t e 2 S f d .; a _ r:
l l 9 a § E. r E & h _ C
§ U d __ ¢ a `l § , 5 C f »G _ .
S `D D& h f h .. 4 € .o § V.. \L
€ \S C C 1 _ C r .%_ f m C
t § . ¢ d T S ..-_ u 0 e e 5 . ,_
n a n 0 n f n .1. r e 5 T
3 .l 5 a h a .G t f S ? ..
t h s r m a d r y e e S
l C a t § n v 5 1 2 0
n c a m n s a f n n c . P
v_ 1 `.P. l .l d 1 .l h . _ . 9 E
0 T C E § Z .-. § W l 3
W 13 6 2 0 3 I O f 0
5 § e m l .1 0 c f 3 2
a h r 3 .l h n
V. t vs € `..._ t S l . ,
l - b c v l e n n r_
d 15 t u r S V. S 0 0 S
va w _ ~G “.A. O- A: 3 mm W» ll ;\. H\.“
d W m D. D. d t C §
€ I 9 0 0 u 6 f 0 C C u
m C m .G C S d O C a _a nn
,.C _ L, 31 h\,. .».. ., ,_ ¢..,w J. ;,., r.O ,, § . A.,: _i,. ~ _ .,3 .: ». _
. L .£, ..\». . . . .." .4. . ...\. . . .\.. .f_ _ , ~/.. n¢_ '..,_ . .Q

CaS€ 14-50333-btb DOC.439-1 Entered 12/17/18 12212:02 Page 3 Of 55

-'-~.».'.uu~_-._a~~ W- ~.... .._.- ~,,_-.¢‘¢ n,»;,,,,~,`.\,,. ..,.,.... .., 4

Feb-. "-' ‘t‘* ;:3:5.;.» ;, ;“._=.

111 TO " ‘ EME .D

To Whom lt May (?mtc¢m:

N thc md tt(' thc you ?.¢llll. a ltm'r.ilinn map mick-cl fmmc}ol mm to continue
their mining operatan and appu>scht‘.d Mr. Anthm;y Tlto¢w through a mount
ncqttaimmoe. 1th goup advised Mr Tltomtw that thc m'tnc bad mud mshmv
pmmixlngmsultqhmth=yh»dundacmmuuldcmmtofuwdmtl¢quipmmt _
handed to operate to such a wmata manion deep in the rtn:r.lt'tm iong`u: 1th mm or
tbe' mqttuttt was to pntrhmto nrklltln¢tal cqtupmcnt. tutpph`t-.-t md f 1r mrl:lm"cm `:m ’

ltv the summa of 2001 thc mine began m produce mara'lds nrvm'ou.t rim md qtmb`ry.

Tlte. mltt¢rs emith to go :lu:pet' and hud crmttm)=d stream lo unuch ol' 2091 tl ma

mqu that Mr Thrmms come tn Flmz'xl \Jpon ltht amwl. Mr. Tltnmtta was presented _
with nn wrern|d mm- lut_rz~tvn ns the Tltrmm l-‘mmld ‘l'ltc L=.mrrald was the largest

specimen that anyone had wm seen A description ofthc 'l`hnrms cmciat<l la .~“t rnltm\~.'.:

'l`wo emerald cryam.lu imm-sect vt tl.v: bus md ‘d.zm: out of thc si.~. l\cx.ugum»l iam nrc
vixiblc lbt)vc thc umt.r`tx. ‘llu: MA!N :q’xt.n! suppoanwa 34 maximum ( rtcm\ long
nn¢l 7. 4 cmtlmct¢rs ('l .4t:m} \\wdz; th: second vs a.ppvoxtm'ncl\- 10 coin-aetna tlttcm)
long with the sum width Woighl 15 eatinth by calculation rs approximately ?.l md
mmLt m #,200 gmn_t.

Mr. thomas then flew item Su.n Palo Brwl to C.tl€fumin. iv ‘.~o\~¢mtv.-r `.*001 with the
unmic‘ m thct>vcrh:nd bind the planc. Upon mt\~al' tn tac lJulto-J times Mr 'a"lmnm.
d¢t:.l:ued tim germaingt'm! spectrum be was carrying 'Tlx stem has burn held m a vault
in ( aJ't[ttmiu over sincr:.

l‘l¢'¢:r,t¢t¢\th,
l § OL‘P
Az§»m;zjlrw/ l

y 'l'howw
mld LLC’

 

 

WCFG\
F.m
wI-|M B*M nw
MHW¥&W'

EthBtT `

 

0_160

`164` Exhi oit 4

CaS€ 14-50333-btb DOC 439-1 Entered 12/17/18 12212202 Page 4 Of 55

~._..,~...., ..... .~.... .... .... ,.

W»_ m-mrm\u-~u~.mcw~e en-xr~.. '--... -_~ -v - .' ¢~-¢- »r x »-<

 

CAL!FORNIA AL.L»PURPOSE ACK.\'OWLEDGB'lEN'i'

.‘~`,`l‘¢\'l‘l:` (`l!~ lfAl,ll~'()R}\’lA
1105 lNT`\" UF SANT(K C'l.M{A c\.

gm am j_`/ m or "‘_'_"#L"l"°_z'_ smu_v¢t.».m¢_ wn:z.t,\m r ttn<>~r:r-.P. N¢».-,-'P..t,t.c,

 

 

l'rtv.tnu!|y \tppt~at-rti ___}_1_“' "»‘ ""4 7 ‘, "/"]r ‘w’“' w

.._ ~_ _ '

L_§ ;v-z~.t.~uil) l.;\mvn m mr m [`.§ pn;\w~<l m m wl zh= lam ut utuu:mq ordman m tx- mr
prmmi whan mmc )1 n.-";/r whatth m :l¢ minn »m:rummt and xknnwlatgzd tn me tim
ltc.‘~ casual the amc itt m*'otnv‘thw suthot"tz.cd up:~:tryht:` md that by hts"heh?mn' ~
s\gc»w)m_/tm thc m&trttmcm mr wm riot ute owes upon brh=ti ot wtuch thc person K xtcd,
vacated-thc tts.twm¢nt
\\"lTNESS ro_\»‘ land md othch am

g t "_} ' _ _
S»tgtt.atnn~_ .. _[£f ‘ _ i_(_}/:A‘I¢¢"§

WILL|AM F RRQ`.`~'NER .\'OTAR\'
!~tutm y ma m md lot the Stst¢ ¢t' Caltl‘oe=u
l'vm¢mssort l lil££t.'»l l`:».pmttma .\'uv l. 3000

 

Donmmt Nmtc /

§§ :p,»zt{ ,ZF §§ x?NP/ff'> :‘ ‘__, et St;nut

£.M_s¢'l$c.a

 

 

 

q_t at

`U' ' Exhitt4

 

CaS€ 14-50333-btb DOC 439-1 Entel’ed 12/17/18 12212202 Page 5 Of 55

True copy of Text of Appraisal from Harrison Steele Parl:ners PP dtd 12/3/06

QuoTE . . `.

Harrison Steele Partners P.P.

Date: December 3, 2006

To Whom It May Concern:
APPRAISAL OF EMERALD SPECIMEN

APPRAISER'$ EXPERIENCE ~ '

l have worked in the field of valuation science, gemology and economicsfor
over 34 years. This includes studying many emerald crystals; l have
learned a great deal from mines in Brazil and Colombia. I have spent a great
number of late hours with others who share my interest in emeralds,
emerald formations, emerald treatments and emerald valuation.

I have_also debated the finer points of emerald growth and formation as
affects durability and value based on color, shape, termination, intrusion of
other minerals such as calcite, etc.

With my 'economic experience added to this, and the apparent deflationary
times lurking ahead, Ijudge myself to be more than well-qualified to offer
an opinion of the unique 21,000 ct crystal under consideration, known
currently as the "Thomas Emerald.“_

GEMOLOGICAL SPECIFICATION$ AND OPINION OF VALUE

ORIGIN: Brazi|.

FORMATION: This is a well-formed hexagonal-emerald, resting in a bed of
grey~blacl< mica schist. The crystal is approximately 34 cm long. The tone
rating is a darl<, strongly saturated hue. The color rating is a very slightly
yellowish-green and is sami-transparent to opaque.

Two emerald crystals intersect at the base and three out of six hexagonal
faces are visible above the matrix. The main crystal is approximately 34 cm
t long and 7.4 cm wide; the second crystal is approximately 10 cm long with
the same width. The weight estimation was done by calculation (the only
appropriate method in this case) and yields a result of approximately
21,000 carats, or 4,200 grams. These measurements place this emerald

got 23

  

CaS€ 14-50333-btb DOC 439-1 Entered 12/17/18 12212202 Page 6 Of 55

among the largest known specimens in the world, if not the absolute largest.
lt is, without a doubt, the longest.

SALES MARKEl' FOR HIGHEST AND BEST USE: Collectors and Museums.
lt is my opinion that this emerald should not be sold outside of the
aforementioned marketplace

OPINION OF ESTIMATED APPRAISED VALUE: The only comparable emerald
crystal now known is the 3,296 gram crystal in the British Museum. This falls
1,204 grams short of the Thomas Emerald. This crystal was valued at $792
million U$D in 2001. Considering this and all other determinable variables,
including the effects of deflation on Current Value,,l can place this specimen
within a modal range of approximately $650-750 million US Dollars on the
date of this appraisal. This modal range is valid only on the date of signing,
and does not include any taxes, auction fees, or other such fees that are
sometimes assessed in a monetary exchange.

Dr. Stephen _H. Steele
Ma_'naging Partner
l-larrison Steele Partners
P.O. Box 24841
Chattanooga, TN 37422

Harrison§teeleP§rtners@Yahoo.corn

. uNQuoTE

KO'\ 24

 

167, .. __ 1_, Exhlb't .,4 - '

  

ease 14-50333-btb poe 439-1 Entere 12/1@§9@'{12:0 Page 7 of 55
jnh World Forensics,-LLC s file lawn g P.O. sex sowa
Speciolisls in Rare c_md Unusunl Gemsiones end Tucson. AZ 85752

Member: Americcm Gemologiccl Associoiion. (520) 465-0304
Noiionol Associoiion of .leweiry Approisers

Appraisal For: To Whom ltMiy Concem
Proper Market: Collector Auctlon' or Museum
Estimated Appraised Value: $650 million USD
Date: Feb. 22 2007

 

DESCR[PTIVE REPORT AND ESTIMATED APPRAISED VALUE

This specimen is an emerald-in-mau:ix, with Bra.zil being its country of origin.
Gemologically and descriptively, we see a well-defined emerald in a matrix of black-grey
mica schist. lt is approximately 34 cm in length and 7. 4 cm in width for the main, or
outstanding crystal A second crystal, which veers from the “top" of the main crystal at
an approximate 60~degree angle (the basic angular definition of hexagonal) is
approximately 10 cm. long and 10 cm. in width.

'l'he weight estimation by gemological formula for the entire emerald is approximately
4200 grams, which equates ~to 21 ,000 cara.ts. Specimens such as this are generally not
referred to in carat weight, however. 'Ihis weight makes this particular specimen one of
the world‘s largest

The color is a heavily saturated very slightly yellowish-green, with a very dark tone, and
should be considered semi-u'ansparent to opaque, according to Gemological Institme of
America terminology The overall impression is translucent with patches of transparency
as well as opacity 'I`hree of the six hexagonal faces promide out from and above the
mamx, while three lie below.

My research veril`ies thispiece to be among the largest known in tbe'world to this`date,
(see addendmn) and it is certainly unique in other ways; to wit, the clear beryl crystals
occurring to the side of the emerald are unique and beautiful specimens in and of
themselves Two or three m particular could be called entrancing The "melt"or or"Bielby
Layer" covering the emerald is especially enhancing to the overall sheen and beauty,as

. are the patterns found m the clear beryl. The migration of the "green-giving" chromium
and vanadium exclusively into the large emerald crystal ~is one of namre‘s wonders.

The overall effect is awe-inspiring. This is an intangible that comes to be appreciated with
a knowledge of what` is truly rare and valuable in lifc, and is precisely why connoisseurs
of the rare will sometimes engage in seemingly outrageous auction bidding wars.

lplace the value of this collector s piece al $650 million USD on this date.

, *~_,, d .H
Signamreoprpraiser c.,, e.__j£_____~_fi , -.'7" (-'_ wt'7

.-',¢-

lms K LYfle, G.G., M_s__. , »»»»» .
Koias

, ~ . _, _ ..._;Exhib,it 4

CaS€ 14-'50333-btb DOC 439-1 Entered 12/17/18 12212202 Page 8 Of 55

c u\»n»-v MA»A~¢~~ ¢¢rra_¢~-

ADDENDUM

SOME COMPAR.ABLES AN`D OTHER DATA USED TO AR.RIVE AT VALUE:

ln my 30+ years of buying and selling and appraising gemstones, and my specialty in
rough emerald for cutting as well as for sale as specimen items for collectors, l have a
plethora of personal files of sales upon which to judge pricc, i.e., actual sale prices of my
own goods as well as many sale prices nom some of Colombia and Brazil‘s largest and
busiest dealers While not at liberty to disclose names, l have been party to many private
bidding wars among dealers "behirid the scenes" at the internationally-renewed Tucson

gem trade shows

l was personally responsible for examining, maintaining provenance, and pricing the first
emerald cut from the Nuestra Senara de la Atocha shipwreck find. That stone was
relatively small (20 carats], completely opaque, and generally somewhat unatn‘active, but
the owner realized close to $20,000 from the largest stone (<10 carats) cut from that
rough.

On October 22, 1989, l appraised a well-formed 77 .76 carat emerald crystal belongingto
Mel Fisher, for IRS Miarni, at.$BSOK USD. (lt might have realistically hem valued as
high as $500K.) _Orily 40% of that crystal was clean or transparent Five or ten crystals of
diissize could fit into the palm ot~` an adult hand. A stone cutter typically loses about 60-
70% of the weight of a clean piece of rough that he cuts An 80 carat crystal with only

` 40% facetable material (32 carats) would only yield approximately a ten ca_rat cut stone lf
this stone had been cut it MAY have brought $l, 500 per camt., if not for its rarlty and
uniqueness While the best interest of the IRS in this case, would have been served by
rejection of such a relatively high valuation, my estimate of value stood.

A random piece of rough from the Atocha (tag #3651), weighing 38.22 carats, was
appraised at $300,000 USD by an outside appraiser

l was also involved in several equally unliker sales and valuations during this time
period. Auction results from a Las Vegas showing in 1987, and Chrisiies, New Yorlc in
1988, also support seemingly high sale prices. An emerald which was "pa.id oirt" to
Caplaiu R.D. LeClaire of the Fisher expedition was valued at $500,000. lt-was
approximately 70 carats, but kept losing weight from chipping, as LeClaine carried lt in
his pocket Two European bids of $3 SOK vmre refused Though well~formed, it was
heavily pitred and iranslucent at best

in another incident during a different Chrislies New York auction, I represented one of
Colombia‘s richest and most successful emerald mercl:ia.nts1 who was selling a 13 carat
llawless emerald to a well-known man &‘om Geneva, to whom l'll refer aser. H."

Mr. H had in tow a partner from Geneva, a Parisian, and a Saudi. Also present was a Mr.
Douglas, representing the Fisher interests in the sale of an early astrolabe (a very crude
forerunner of the sextant), which had been recovered nom theAtocha. Only two of these

Page 2
KO'l 47

 

CaS€ 14-50333-btb DOC 439-1 Entered 12/17/18V'~12:12202 Page 9 Of 55

Thomas Emerald Appraisal

items have ever been recovered; both were from the Atocha. By appearances1 the
- common buyer might pass it off as maybe a $100-pieoe ofjunk, l-lowever, the figures
actually being discussed were in the range of $250 million USD. Rarity counts

According to the Gemological Institute of Ameiica, the three main factors that constitute
value in gemstones are beauty, rarity, and durability. The Thomas Emerald has beauty-
certainly to a oollector. lt is durable, and it is one of the rarest, if not the rarest, crystal of
its type in the world.

ln standard appraisals the Amcrlcan Society of Appraisers, Interna?tional Society of
Appraisers, National Association of Jewelry Appraisers, and all other major appraisal
organizations agree on three basic types of appraisal: l) Cost Approach (how much to
replace?), 2) Market Dam Approach (comparable' sales), and 3) lncome Approaeh (rental
rates). But, you ean‘t use Cost Approach on a TifEany pieee. It is a signed work of art.
And, if it is one of a kind, Market Data is the only approach that comes close. The big .
problem now is finding an item comparable to, say, the Shroud ol`Turin. Back to willing

buyer,willingsell , basically. 1

The factor known as ”provenance“ always figures into sales like these. Was die` item
owned by a famous peraon, or is it extremely rare in some other way? The Thomas
-_ Emerald has a_ery_`g__rarity factorbasedon size and form alone

Another item of interest, notrelated to gemstones, but certainly addressing~the issue of
value, is the recent auction sale of Eric Glapi:on's main guitar for the past many years, as
reported by the Wall Street Joumal. A used, beaten, mismatched assembly of parts from
three different Fender Stratoeasters, this should not have sold for more than Sl ,000 USD.
Ha.rnmer price, after fees, was nearly 31 million USD. Again, rarity coimts.

In 1985, lpersonally witnessed a dealer refuse an offer of $lZZSK. for a 100 camt
Columhian crystal in matrix. It was not a good color, and had no clarity. The Thomas
Emerald, by contrast is 21,000 cara!s, and is by far-more beautiful.

Value in cut stones and crystal specimens alike is a logarithmic progression when related
to size. A one coral cabochon emerald of commercial quality, in today‘s market brings
about 320-25 wholesale An eight to ten carat' cabochon emerald of the same quality
commands $2,500 and up (wholesale), according to Richard Drucker‘s The Guide, which
is the industry~wide standard of current sales and pricing of colored stones.

According to specimen export Irv Brown, of Pa.llbrook, CA, collectors look for the same
qualities in minerals as they would in art-vivid color and a pleasing sculptural
arrangement He further notes, "A good mineral specimen of a gem crystal can go for ten
times more than its cut value." Silver, for example, trades at $4-6 per ounce, typically, but
a particularly exquisite piece of wire silver-the mineral' m nature»-can command
hundreds of thousands of dollars

Page 3

KO`l'¢l»S

 

.. » Exh'b'f4

CaS€ 14-50333-btb DOC 439-l Entered 12/17/18 12212202 Page 10 Of 55

Thomas Emem`ld Appxaisal

G£‘¢Onrse, a better comparison could be made int_he 3,296 gram emerald crystal which
was heldin_ the'British Museum, knssell Street. Far smallerthmthe 'I'homasEmera_ld,
thiscrystaiwasreportedtuhave heenvaluedat§l§2m1'ilionUS-D in2001 .fAl_s`amoved
in2901, was a§ndofhigh quaiity(goodfore\mimg,not speeimen)',ii:oml.a?it'aet
Maripi, Boya'oa, Golombia. As oftha;tda!e,the value ofa "lot" ofapproximaiely 3 ,600
carats was valued atappinximately § 375 @l_ion USD, or'ab'out SI,DOmecarat dr that
time, some individuals were concerned about the .(worldwide) eeomomy. an, if tire
consistently alternate promulgations oftiie Hoo'ver- founded institute ii)r the Sfudy of
Cyel_es are to be believed the woi‘ld' rs moving toward perhaps the worst deha‘c`iomary
periodinhistorywithinthenextlivetotenyems '»I`hme'arelhetimeswheuownimg 'hard

assets" isfarandawaypro£erahletoowning ”cash"

Gne` ofthe biggest problems iii valuing mineral specimens is that owners often refuse to
revealvdiatzheywouldvalue.the pieoeai; lnavmrlt_(a.small warehousein size) uaderthe
Banoo de Golo'mbia., heavily guarded by armed ao'idiers, is kept the ”National Tr'ea'sures."
Row upon row of showing holds Prizbd emerald animals Very few parsons have ever
heminrhisvmiltorseenitsd'easnres.' .

Peter Kell‘er omator .of the Los Angeles_ Muse`mn ofNatmal History during the l§BGs',` is
one who has been inside the vault, and was allowed to photograph many of theanimalds.
There ana a gone of*~’The ‘I`o,p Five'," lmo¥vn only as #l, #2. eto. ln apersonal-,' faoe-to-
iiio’e meetinng he toldmed:at when heaske`d foranaslimate ofthebank’s
walumionoftliese five, his esoort,_ ahig_h rankingo$em ofthe-bank rel'izsed on
“seourity" grounds Whmi pressed he reportedly told Keller, "You are looking arthe price
of anot-so-small country." He would say nothing more of rt There are other mmi'bered
crystals, and #8, a l ,759caratoi'yslai, oanbewenattheMuseo del Oro inBogotn.

Mos_t eeonomists, among others will tend to rernember~the Weimar B.epublic-eia
wheelbarrow anecdota Cash had lost so much value that it took earth.tls~to purchase the
most trivial item One poor fellow went into a store, leaving his wheelbanow full of cash
outside Upon returning he fomad the iarge pile of bills scattered ahout, as someone had
stolenhis wheelbarrow.

Chri-stiea Homg' Kong, New York, and other loeations, have been reporting increasingly
escalating record high gem and mineral sales over the past few years

The enduring value of a piece such as the Thomas Emerald becomes obvious when
considering the above examples

Page4

KG‘l 49

,. l Exh'b'f‘l

Case 14-50333-btb DOC 439-1 Entered 12;17/18 12:12:02 Page 11 of 55

Thomas Emerald Appmisal

£P_I;_AIS___E_B'§_§.I_Q=

College-u~aioed in geology, mineralo.gy, and archeology. Reeorded as discoverer of fxrst
shamanistic burial find on Monterey Peninsula, S.F. Bay Area Archives (Col]ege of San
Mateo LH)razy). Two Mas'teo”s degreec.

Tumed to real estate in 1977. Appraised real estate in Los Angeles, 1978-79; attended
required college courses for broker's Heense,_ before commencing gemological training
,Gem dealer for five years prior to earning Gradnate Gerno]ogy degree at Gemological
Institute of America, Sama Monica, 1984. GIA stonecutter training 1987.

lmrnaiionally-zecognized emerald consultant/dealex. Published id trade»joumals; nomd
as one of three enhancement-detection experts in Modem Jeweler magazi.ne, June 1989.
A_rtiole on detection secrets and hicks published by Accrcdi¢ed Gemologis'tsAssociation
Qq¢arte)£y,' Smnmer/Fall 1998. Leot\n.er and workshop leader on ooun`try-of-ozigin,
emerald fonnation, treatment-de,tection, and heat-alteration;'for numerous appraisal and
gemologlcal organizations since late 19805. lead appraiser for Mel Fisher‘s group
("Tneasure Salvors"), 19`86-1990. Consulwd to GIA Lab on FishefsAtocha-($hipwreck
salvage) emeralds. l

Buyer and seller of emmm rough in bulk since 1982. Have appraised for ms.
Member: National Association of Jewclry Appmisers, American Gemological
Association, GlA A]umni Association. `

Page$

KG‘i 50

_ Exh'b't‘\

CaS€ 14-50333-btb DOC 439-1 Entei’ed 12/17/18 12212':02 Page 12 Of 55

jnh World Forensics, LLC
Speciaiists in Rare and Unusual Gemstones and Minerals
P.O. Box 90198
Tucson, AZ 85752
(520) 465-0304
Member: American Gemoiogical Association,
National Association of Jeweiry Appraisers

Date: M§y 23, 2097

AEQEBQUM ]1)_ MPOBT 0[{ Ig§ “Igjo!g§§ EMEB_ALB¢"
leeuie£eesuesxzzM

In what we ali hope will be the final addendum on this piece, I must begin
by emphasizing that we are not appraising, valuing, or reporting on a
gemstone; we are reporting on a Rare Natural Wori<.oi Art. '

To belittle this piece by attempting to guess at_its value alter having been
cut, chopped, and hacked-away at, in order to produce a very large amount
of probably commercial stories at best, with maybe a few "zingers“ would be
the height of foolishness.

Auctions, and the world of collectors (certain persons to whom a few
hundred million USD means relatively iittle) is indeed a strange and raririecl
~ piace, somewhat difficult to get accustomed to.

In the first place, as I have mentioned in one of my previous addenda, the

standard rules of "comparables," “replacement" value, and "income" value
(what are you going to do, haul it around the world and charge $5 a head to

view lt?), just gg_ ng_t agpiy:

There are still some who, knowing nothing else will indeed try to jam a
square.peg into a round \hoie, but, fortunately, they are a dying breed.

In previous sections of this report, I have repeatedly attempted to get this
point across, 1 feel, without complete success.

I will attempt to tie together some “loose ends."

KO'\ 51

CaS€ 14-503-33-btb DOC 439;1 Entered'lZ/l?/J_S 12212:02 Page 13 Qf 55

One of a kind objects of beauty and rarity command their own prices, and
are not subject to the whims of a buyer, a seller, the general public or the
IRS.

What is the value of a large image of a can of Campbell's Soup? Especially
when it is first offered for sale?

l-lave you ever noticed the Gemstone Reports (there is a special supplement
included wlth, and separate from, this month‘s edition of National leweler
magazine, in which prices, quality, attention to detail, etc, are rated for each
lab. Pricing by arithmetic average works out to about $100 per carat (or
$300 per hour), supply dimensions, ciarity, and color grades, and many
other pertinent details, but never a price?

That ls left to "One Day Only" appraisal events held in mails to move
merchandise The "independent appraiser“ ls told to look at the price tag and
appraise for 30- 50% higher

Another example: what if the Shroud of Turin (or some part of it) were to be
matched against an irreputable source of Christ's DNA, and they matched?

Everyone and his brother looks at a question like that and'says, "Buli," or
"Hogwash," or something similar. _

Al.ll’li:i| they are proven wrong.

Would a 1969 Dodge Charger with a Rebel flag painted on it ever sell for 9.9 »
million dollars? No. But it dld. Of course, the money did_not get delivered
timely and the deal fell through.

That in no way invalidates its use as a "comp."

Just like the sale by Christie's in St. Mor'itz of a Buigari 8.62 ct. ruby ring for
3.6 million USD, and the sale of a pink diamond by Sotheby‘s Hong i<ong for
6.2 million USD last year, where money did change hands.

The high bid for the l-iarcourt emerald necklace at Christie's London was
2,879,800 USD in 1989.

A 16.38 ct.. cut emerald set in a diamond brooch was sold at Christie‘s
Geneva on May 21, 1992, for 1,589,800 USD.

The high bidder paid 1,149,850 USD for a rectangular cut 10.11 ct.
Colomblan emerald set in a ring at Christie's l~long Kong.

KG'! 52

CaS€ 14-50333-btb DOC 439-1 Eiltel’ed 12/17/18 12212:02 Page 14 Of 55

Ringsru d Gemology
Afliliations: Gemological institute of America - GlA, Amerlaan Gem Trade Associaiion - AGTA,

international Colorcd Stone Association - iCA
Box 1329, Fairfleld, lowe 52556
4'15 2542474

    
 

   

4 .»

Emerald Repcrt

This report is based on the color nomenclature guidelines ofthe Colored Stone Grading System
ofthe Gernoiogieal institute ofAmerica (G.I.A.). Otber technical guidelines followed are those of
the AGTA - America:n Gem Trade Associalion,

This laboratory judges emeralds to the current i.n,dusi:y standards of quality The detailed
description below is a verbal description using current nomenclature Any deviation from the
quality standards of the colored gemst¢me industry will be disclosed in a “comments” section
Further information and disclosures are contained on _th_e reverse of this page

  

m '

   

Emeroid Minerai Specimen: Hexagonai emerald an bed of grey-black mica schisi. The
emerald is approximalely 34 cm. l.ong. The color is a dark rone of a strongly saiuraied.
very slightly yellowish-Green and is seminansiuceni 10 opaque. This color is considered lo .
be typical of emeraids from Braziiian localities.

Measuremenis: l'wo emerald crystals inierseci al the base and three out of six hexagonal
faces are visible above the matrix. The main crystal is wprox. 34 cm. long and 7.4 cm.
wide; ihe second crystal is approx. i0 cm. long with the same widih. Weight esiimaieci by
calculation is appro)c 21.000 carais or 4200 grams This measurement pieces this emerald
crystal as one of the largest li_ nol THE largest such specimen in the world; ii is certainly the
longest

origin: Brazillan
Heirioom Value: Exiremel'y High -This rating addresses the piece‘s probable ablliiy ia

command and maintain its high ran`iy, beauty and value in the iuiure, generation after
generation

The items described above have been examined gemologically. The information recorded on this
document represents our interpretation of results obtained from the use of gemoiogioa.l
insn'uments as well as grading techniques based on the Color Grading System of the Gemological
lnstitute of America, Document not valid without authorized signature

Daze.- Mm. 23. 2007 signme ';L:/£? ¢§ f ,Q

y
scm se

 

C-aS€ 14-50333-btb DOC 439-1 Entered 12/17/18 12212:02 Page 15 Of 55

Ringsrud Gem.ology
sex 1329. Fairs¢m xA 52556
415 254 2474

   
  

       

March 23, 2007

To Whorn it may Concern,
Re: 21,000 carat Emerald Rough

In life, one is presented with both noble idealistic causes as well as a myriad
of distractions. True-hearted adherence to the highest and noblest of causes
however, is laudable; even to the extent that it depletes resources meant for
other lesser things This is the message of the Thomas Emerald - as one
looks upon the beautiful green of the principle crystal one notices near it a
dozen small white crystals. These crystals are beryi, and have no color
because the formation of the large crystal consumed and depleted all of the
vanadium and chromium atoms in the geologic environment during its
formation Atoms of chromium and vanadium are necessary for the creation
of emerald; they provide the green color. All of these smaller crystals remain
subsidiary to the main emerald-crystal ;i the resources went iirst and foremost
to xt.

Geologic rarity is one of the most overlooked treasures of the planet.
Connoisseurs appreciate the beauty and rarity of any well formed specimen
of almost any mineral This specimen, being an emerald, and being one of
the largest in the world, is extremely rare and deserves to be the centerpiece
of any museum display or collection The fact that it tells a story is just more
personality and rarity revealed Indeed, the green color is often associated
with growth, healing and noblesse oblige.

Ron Ringsrud

KO'E 59

¢-,`7_6_'_ , _ ._ ,._E_.X.hlbi.f 4

CaS€ 14-50333-btb DOC 439-1 Elltel’ed 12/17/18 12212:02 Page 16 Of 55

 

 

 

 

 

 

 

'dewm:4w BAZKM
Box lZS.Sarnoga.CA 95071 USA

Emerald Report

This report is based on the color nomenclature guidelines of the Colored Stone Grading System
ofthe Gemological lnstitute ofAmerica (G.I.A.). Other technical guidelines followed are those of
the AGTA - American Gem 'l`rade Association

This laboratory/judges emeralds to the current industry standards of quality. The detailed
description below is a verbal description using current nomenclature Any deviation from the
quality standards ofthe colored gemstone industry will be disclosed in a “comments” section
Further information and disclosures are contained on the reverse of this page

   
     

EXHIBIT

__-7-_-'__'
ll\zl~ loew ¢~ W

 

Emercld Minercl Speclmen: Hexogonol emerald on bed oi grey-block mice schist. The
emerald is approximately 34 cm. l.ong. The color is o dark lone of d strongly sdluroted.
very slightly yellowish-Green ond ls semitrcnslucenl to opoque. This color is considered to
be typical of emerolds from Brozilion locolities.

Meosuremenis: Two emerald crystals intersecl cl the bose end three out of six hexcgondl
ioces ore visible above the motrix. The main crystal is opprcx. 34 cm. long dod 7.4 cm.
wide; the second crystol is oppro)<. lO cm. long with the some widlh. Welght estimated by
coleulotlon is <:lpp:»ro)<m 2l l000 corots or 4200 groms. This meosurement places this emerald
crystal cis one of the lorgesl, lt not THE largest such specimen in the world; lt is certainly the
longest

Origln: Brozillon

Helrloom volue: Exlremely ngh ~ This rating addresses the plece's probable ability to
y command ond maintain lts high rodty, beauty ond value in the Future, generation otter
generation

The items described above have been examined gemologically. The information recorded on this
document represents our interpretation of results obtained from the use of gemological
instruments as well as grading techniques based on the Color Grading System of the Gemologicai
institute of America Document not valid without authorized signature

Date:___Sep£ember 23, 2009___ Signarure Y z ;Q

ATEGOSS

,_ E_Xhibif 4

-‘177-

 

CaS€ 14-50333-btb DOC 439-1 Entel’ed 12/17/18 12212:02 Page 17 Of 55

 

 

 

 

Jurat

State of California

COlmly Of Zv\-i*r/\ c LOLM ‘

Subscribed and sworn to (or aHitmed) before me on this 9 3 ld`day of $< \_p-\€ "\/‘ `O&V 4
. 20 O"l by` lion °v\C\ n\ia%$r\/\Ar~ ' " ,`

proved to me on the basis of satisfactory evidence to be the person(s)rwho appeared before me.

 

   

enamel eozAr.szN
conn #1349161 -'

 
 

Signature ' 0 0 mm h

 

OP.TIONAL INFGRMATION

 

 

 

INSTRUC'HONS FOR COMPLET!NG THIS FORM
m wording ofah’.lurc¢: compl¢wd in Cnlifarula q/?¢r Januory !. 2008 mm
be in the/arm ar set/nrdc wlth ter !umr. Ther¢ are nc exception [fa er
lo be completed does not follow du's prm. Ihe notary mu.rr correct the
verbiage by string ajurul:lo»rp containing the cured wearing or arlaching o
separateth farm mdl a.r ter m whlclr doc contain proper wording ln

 

 

DESCRIP;I'ION OF THE ATTACHED DOCUM-ENT addition ake notary must require an oath or ¢g?r'rmal£on from me document
. t signer regarding lite lm¢ldirlness* of the contents of the documen!. The
“(` a t . §§ {2 § am ._ document mwrb¢.rfgn¢dAI-'TER south orqj'l`rmalion. (/'rlre dacumm wax
g amc :V\! wm armed dw;l) previowa signed lt must be resigned be front of¢h¢ notary public during rhe
- ' jurm‘proan. .
/____.... .. .

 

Slnte md County information must be the Sme md Counry where the
document signeds) personally lppe¢red before the notary public
' Date o¢' mutilation must be lhe`dne'lhu the signa(r} personally lppeued
'N“”"b".°f P“S°~"` ~\-- D°°“m°°t Dat°-:r{-?§-- whreh mm me vs me me me swann mem is completed
Frlnl the mme(s) of denman signer(s) who personally appear at the lime of
notarizntion.
Signat\xe ofthe‘nomry public must much the signature on file with the office
of the newly clerk
~ The notary sol impn'.uion n'mst be clw md photogro;ilie\lly reproducible
lmpn=sipn mun not eova' text ar linen lf seal inqm'.ssion smudgec, re~seel if a
suFScieol am permlu, otherwise complete a diifereat jum form
‘b Mditionel information is nol required but could help w ensure this
jimisnotmimsedora.m=bedto\did`er=m documenL
§ indicate title or type of attached denman number of pages and dale
Seeurelynadnhis docmemto designed comm

(l`ide or description of attach document continued)

 

(Addilioml inhumdon}

 

 

 

 

 

2008 Versian CAFA vl.9.0? 800-873~9865 www.NotaryClasses.com '

 

 

 

 

 

 

 

ATE0034

   

CaS€ 14-50333-btb DOC 439-1 Entered 12/17/18 12212:02 Page 18 Of 55

 

Legal Limitations

The simple philosophy of direct communication and trust between client and purveyor has the
immediate effect of negating the need for long legal limitations in small print. Ringsrud Gemology
adheres to that philosophy and stands behind our work.

Emera|d information

Small microscopic iissures are common to emerald due to their crystal nature and current mining
methods Since this is normal for almost ali emeralds, small iissures are considered insignificant
unlesstheyaffecttheclariq!grade orunlesstlteyappesronthesnrfaceofmotethan iS%ofthe

fawtsoflhesmne. 15%is6ormore&cetsinmostemeraldcm.s(which usually have4l facets).

In the processing that takes place after cutting and polishing, emerald ftssnres that reach the surface
(`r!` any) are masked with a colorless oil or resin to reduce the visibility of those hssuros This
simple and low-tech process is accepted as normal by the gem industry and is called clarity
enhancement which may be slight, moderate or significant. Enh,ancements are industry-accepted
processes for fashioning, polishing and finishing a gemstone while ‘urean'nents‘ are more intense
procedures to alter the gemstone appearance which require disclosure to the purchasing public.

The final customer for this stone should note that the above mentioned enhancement affects clarity
only. Emerald color is nnenhanced and remains natural.

Every gemstone is unique - with its own series of internal and external characteristics Fissures are
counted and their location is taken into acco\mt. Cuning and color concentrations are analyzed. 'l`he
skilled grader takes into consideration the nautre. location, and number of these characteristics to
assign each stone its clarity grade and degree of enhancement. Color analysis is done by judging
color observed through the crown of the stone under controlled lighting conditions

Connoisseurship Disc|osure

This report is limlted, as are all certificates and reports. m objective criteria only. lt is only meant

to validate tire genuineness and quality of the gemstone tested. The allure, timelecsness. uniqueness
wholeness,andfinenessofagemstoneareoutofplaceonseclentiticreportandeen only be
experienced in quiet moments of simple undistracoed visual appreciation of the stone. The purpose
of the conclusions on the other side of this report is to attest to the genuineness and soundness of
the stone, thereby putting the intellect at rest. When viewing the stone with a quiet intellect, a
condition is created which allows the mind, heart and senses to deeply enjoy the wholeness and
ailure of the piece. This is the true dennition of connoisseurshlp. A gent report or oertiiicate is only
the first small step towards that; this disclosure seeks to define this limitation

True commisseurship of a gem involves not only the intellect but also the heart (or in modern
language not only the left but also the right brain hemispheres; not only the objective but also the
subjective). With critical objectivity taken care ofby the report,the whoieness of the mind is free to
identify with the wholeness of the gem. The definition of ailure and wholeness, rather than sought
in a dictionary, can be effortlessly experienced by gazing into afine gem like the one described in
this emerald report

 

 

 

ATEOOSS

 

 

 

CaS€ 14-50333-btb DOC 439-1 Entered 12/17/18 12212:02 Page 19 Of 55

 

 

 

 

 

 

 

 

Ringsrud Gemology

Te|ephone 415 254 2474
Box 128, Saruoga CA 95071 USA

 

September 23 , 2009

To Whom it may Concern,
Re: 21 ,000 carat Emerald Rough

ln life, one is presented with both noble idealistic causes as Well as a myriad
of distractions. True-hearted adherence to the highest and noblest of causes
however, is landable; even to the extent that it depletes resources meant for
other lesser things. This is the message of the Thomas Emerald - as one
looks upon the beautiful green of the principle crystal one notices near it a
dozen small white crystals. These crystals are beryl, and have no color
because the formation of the large crystal consumed and depleted all of the
vanadium and chromium atoms in the geologic environment during its
formation. Atoms of chromium and vanadium are necessary for the creation
of emerald; they provide the green color. All of these smaller crystals remain
subsidiary to the main emerald crystal; the resources went iirst and foremost
to it.

Geologic rarity is one of the most overlooked treasures of the planet.
Connoisseurs appreciate the beauty and rarity of any well formed specimen
of almost any mineral. This specimen, being an emerald, and being one of
the largest` m the World, is extremely rare and deserves to be the centerpiece
of any museum display or collection. The fact that it tells a story is just more
personality and rarity revealed. Indeed, the green color` 1s often associated
with growth, healing and noblesse oblige.

Ron Ringsrud

M

ATEOOSS

a ._ ,_.,EXhibi_t,‘*_ _ t

 

CaS€ 14-50333-btb DOC 439-1 Entered 12/17/18 12212:02 Page 20 Of 55

 
    
  
   
  
 
   
    
   
   
       

  
 
  
   
    
  
  
   
  
  
   
   
  
     
  
  
   

Lerltlt):rthn

ll70/Ol

(,..,)

This is the evaluation of a blqcl<o i`balack schist weighing '23 kg, with 11 green clysta.l
encruste`d 1n the matrix
a ,A’Rer an intense examination and various tests. the green crystal was identified as a beryl, or .
. name amend _ ._
‘ i ln addition to; the solid green crystal el_nl)'edded' 111 the schist are some 25 white beryl 1
crystals onnd ecmmeFeial cr mineral signifiq?nbe
' c`terized by the nature genal formation of beryl this em¢ald crystal abuses 6l
. mm wide parallel facets ) and one facet 1§ 52 mm in length Aleh§ length of .
' this crystal, there are two datair; ctutes°dividlng it ,lrito three sections th_at:hqive l‘l'led with the g
passing oft1me tllus‘formin'g one solid rock.
§ ’l!he extmrqties are covered with schile end on looking at the le`!t`t side from the front, there
are two c`[ys}al§ et an angle of 45 degrees, that are each 22 mm and 42 mm high with 11 width of'57
'1 mm between the parallel facets1
The weight of the emerald crystal has been calculated at approximately 4 ,§00 gt er 22,500
ots. When held up to rhehght,' it shows complete crystallization
` lu- my 35 years es 'a professional l have never encountered snyghing;sirnilax_', and due to ins
nniquen?;£h§ei`s nothing l con refer to in order to establish s mdnetary value for this rdele
,v Conseqn ismtlrely up m the owner ofthe crystal and thelp_arty interested m purche‘s`;'n§ lto
establi£h lhe eryst_al's market ninth
' _.ia ‘ lfl were to quote thg eommc'cial value of 'stone,' iit would he superi_ tel tlle` value ot` the
solid mask remit 111 1111 nunn Muwm, nga nunn sm tamm lula wci what _.
»me€snres 20 ‘3._§ l72 51 l60 mm, weighs 3#9§ gr. and' 1s worth US$ '122 nhllion (seven-hundr
re

 

ninety-mp du it dollars) 'l'“`ne spus en` in this report w;l_grwetg ahs,l 204 grams(S,QZQ
imbre theft the _rock .i_n the Brit_ish eu,rn l estimate is w US$ 800 million (eight~hti'ndred
marion aonm) ~
' "; As 11 gemolog`ist and expert in this area, l must emphasize that this piece is`*a rare find to be
admired by all _
_ 1 l {--_,____
`a,'a~` *a" a .r a *. .` 1 aaa iz'° ££'? aid l a a
' 1 , '“sso huxo,Novmber s*,~g.om. i`*--»-MW
' .r’ ` l l 1.' 4 1 -,'
~a.'a ill /
a ' a a 1 . _ a a '
= l -: 41 ' ,» a“Dimiiri Puraske\¢op
."~'; " ` 1 ` . l wm Apmisd.- isn
z , §. 1 , ;:' RC33600.656- -CPF¢S§. 145.608-87
,) ‘_E»:nc?'wlor photograph _»‘, § 'r.na 01.010- asoszaa-:

l
11

" .

EXA€TA Perllca i .=%vallacer Jud+,<:ial I Gen\es o Mlnarats
` barge do media 36 - *.`.on}unw 01 - CEF 111219~010
Tc:lll"mll55-1t11’22-31341'221-7‘5‘£2!3¥1.7-4;‘.111
Sao Paulo » Bm.~u‘
F :' 1111! -z\ . ..:M¢wtitu»:d-'in ~~'-n b1

KO'l 54

 

 

 

 

'.\M)

"\...»/

CaS€ 14-50333-btb DOC 439-l Entered 12/17/18 12212:02 Page 21 Of 55

'€\ 'N‘.e-

 

111::-,11\11.1' c 111-11111)19£ whitman11111111'~.11;111.1111 `

;:11~ 5111:11.\11111:11:1¥11111&11!11_
f mm 111-1111 sea umw sewer 1111 nmesnsn
‘ -.»1.=.111 11111 1..1' madden 1111211

,*.' {ttal’<\`.\‘ Fill.$ll ".,Ellll`e
11 gm 1111 5911111111111 admin 111 n .xznasn-~l

a»....

.»1- v

- ,-

.1~1~“-¢- d ,.~».

’NL(SAT¢G" 1`1 2 *`{1"1€11¥{;€. ll

w:.

l,..

. .»a¢¢uu-m-\M

-182-

   

 

 

ni.TAS
TI\Nl)\ DE_ F::‘,,t'r.¢ee

Fsefevenle A
UBS. 50 21 CA§TBRlB UE NO?AS
aecorurcweum smu nos teams 1111
monsanto 11- 29na 1111 1:11111111;&11111111
dean 1111 Jusn¢A no asme 111 site mm
ssn mcmann mt mem nine 110
111111311‘ s 1121 warn cum/1 11111:111110$.
omni ssa vernon m vsnal::ute' r
nsnsmm 11 msuuclu.

KO‘l 55

E_Xhibif 4

 

 

 

 

CaS€ 14-50333-btb DOC 439-1 Entered 12/17/18 12212:02 Page 22 Of 55

EleBlT §_

\ EXHlB|T 5

-183-

CaS€ 14-50333-btb DOC 439-1 Entel’ed 12/17/18 12212:02 Page 23 Of 55

WIKIPEDIA

Overstock.com

 

Overefeek~eem, Ine- is en ém,erieen interne.t.,, retailer
headquartered in MidY alia Ut_a.h»m near Seli_l¢ake§iiy-[Z] .P§tri¢k_lYL
Byrne founded the company in 1997 and launched the company in
May 1999. Overstock.com initially sold exclusively surplus and
returned merchandise on an online ejcwommerc_e marketplace,
liquidating the inventories of at least 18 failed dot:_com companies
at below-wholesale prices.[a] The company continues to sell home
decor, furniture, bedding, and many other goods that are closeout
merchandise,[4] however, it also sells new merchandise.[5]

In May 2oo2, Overstock held an l_§Q at a per-share price of $13,
and after achieving significant growth and profits in some early
quarters, achieved a profit of$7 .7 million in 2009[6] and reported
its first billion-dollar year in 2010. The business started
yr_e_b_r“a*nding in early 2o11, as "O.co", to simplify and unify its
international operationsm but interrupted this effort a few months
later, citing consumer confusion over the new name.[a]

Contents

Business model and management
Wor|dstock

Bitcoin

 

Naked short selling campaign
See also

References

Extemal links

Business model and
management

 

Overstock. com, |nc.

§Tvpe

Traded as

l industry
Founded
Headquarters

Key people
Revenue
Ope rating
income

§ Net income
Tota| assets
Tota| equity
Number of

employees
Website

 

loverstock com

At home with the O.

Public

NASDAQ; osTi< (hl
tps://vwwv.nasdaq.c
om/symbol/ostk) §
Russell 2000
Component

Retail

1997 z
Midvale, Utah, §
united Siaies '

Patrick Byrne,
founder, CEO

v us$ 1.745 billion
(2017)

V US$ -46.63
million (2017)

v us$ -109.33
million (2017) `

V US$ 433.81
million (2017)

v us$ 172.12
million (2017)

1,800 (2017)

wvwv.Overstock.com
(https://wvwv.overst §

ock.com)

Part of Overstock.com's merchandise is purchased by or manufactured specifically for the company. Among
their products are handmade goods produced for Overstock by workers in developing,_nations.[93[1°] The

company also manages the inventory supply for other retailers. In addition to its direct retail sales,
Overstock.com began offering online auctions on its website in 2004, known as Overstock.com Marketplace

Exhibit 5

and later O.co Marketplace. This service was retired in July 201 1.[1 11

-134-

CaS€ 14-50333-btb DOC 439-1 Entel’ed 12/17/18 12212:02 Page 24 Of 55

After initially relying solely on word-of-mouth marketing from customers,[iz] the company turned to
distinctive television_`_adv__ertisements starring German actress Sabine Ehrenfeld.m]m] Later, they would
employ other advertising spokespersons.

In July 2006, dohn ,.#I,A Byrne, the father of Overstock's chief executive, resigned from the board of directors
after a public airing of the elder Byrne's unhappiness with his son's actions against naked short-selling.[ls] In
August 2008, Jack Byrne said that after "much initial skepticism" he believed his son was "right all along"
about the battle and lawsuits with short-sellers and analysts.[is] In 2010 the elder Byrne returned to the
Overstock.com board of directors.

In early 2007, John A. Fisher and Ray Groves resigned from the Overstock board of directors over
disagreement with the company's prime broker suit.[17][18]

On January 2, 2008,[19] Overstock announced that cofounder Jason Lindsey had resigned as President, COO,
and as a Director of Overstock effective from December 31, 2007, Byrne said Lindsey had 'played a decisive
role getting [Overstock] back on track" after "I screwed it up a couple years ago".[z°] Overstock stock dropped
to a four~year low following the announcement,[21] which an analyst for investment bank Broadpoint Capital
described as a "key loss".[zz]

In 2011, revenues dropped 5 percent over a two-month penalty period imposed by Google. According to the
Associated Press, Overstock set up fake websites linking back to its own site. Overstock said it was penalized
in part for a practice of encouraging college and university websites to post links to Overstock pages so that
students and faculty could receive discounts. As a result of the Google penalty, search results for certain
products dropped in Google rankings.[23][24] During the same year, Overstock.com acquired naming rights to
the former QaklandN-;Alameda,Qou…nwty“§ol_isewum, renaming it Overstock.com Coliseum.[zs] The Coliseum was
later rebranded O.co Coliseum, in keeping with Overstock's then-rebranding as O.co (in April 2016, the name
0.co Coliseum was dropped in favor of Oakland-Alameda Coliseum).

In 2013, Overstock began promoting increased immigration. Overstock president Jonathan Johnson told the
Los Angeles Tl'mes that his firm had struggled to hire enough computer programmers and software
developers to expand the business. ’We pay more, and they are still hard to till”, he said. ’We need to be more
free in letting people in. That helps us solve our border problem. No one goes through the window of a house
if they can ring the doorbell and come in the front door."[zs]
In 2014, Overstock began developing software that would allow it to distribute corporate stock online
instead of using traditional methods like the NewYork Stock Exchange or NASDAQ.[27]

Overstock.com's Board of Directors on January 9, 2014, was Patrick Byrne, Jonathan_,l§l.h Johnson I`I\I, Allison
H. Abraham, Barclay F. Corbus, Samuel A. Mitchell, Stormy D. Simon, Joseph J. Tabacco, Jr. and Dr. Kirthi
Kalyanam [28]

Byrne took an indefinite leave of absence irl April 2016, because of hepat,itiswC complications The general
co>u~n§el, Mitch Edwards, was named acting CEO.[29] In July 2016, Byrne returned as CEO.

Worldstock

`185` Exhibit 5

CaS€ 14-50333-btb DOC 439-1 Entel’ed 12/17/18 12212:02 Page 25 Of 55

In 2001 Overstock set up the Worldstock division, to showcase the work of artisans from around the
world.[3°][31] By 2006 there were approximately 6,000 producers contributing.[32]l33]

Bitcoin
On January 9, 2014, Overstock.com became the first major retailer to start accepting bitcoin as payments for
its goods.[a"’] In the first 22 hours, they received over 800 orders worth US $126,000 in bitcoin.[35] This

represents a 4.33% increase in sales from their normal income of $3 million per day.[36]

As of March 13, 2014, Overstock bitcoin income had shrunk to under 1% of their normal daily cash intake.[37]

In a community interview with social media site Reddit on May 3, 2014, in response to a question to the
Overstock CEO Patrick Byrne about the percentage of revenue and transactions paid for in bitcoin, Byrne
responded that the percentage was "I`iny. <.1%".[38] In mid-2014 Overstock.com announced that bitcoin sales
were averaging $300,000 per month and that the company expected bitcoin sales to add 4 cents to the
company's 2014 earnings per share.l39]
On September 14, 2014, Overstock announced it would begin donating 4% of bitcoin revenue to foundations
that were advocating for cryptocurrency.[4°l

In August 2018, it was reported that Overstock.com shares increased 17 % after a "major Chinese equity firm
agreed to invest in tZERO, the blockchain subsidiary vying to reshape the investment world through a SEC-
regulated alternative trading system (ATS)."tZero is an Overstock.com blockchain subsidiary.[‘"]

Naked short selling campaign

The company has received attention stemming from CEO Patrick Byrne's battle against alleged nakedwshh_ort
selling of his company's shares. Beginning in 2005, Byrne has contended that a number of companies,

 

including Overstock.com, have been the targets of this practice, which involves selling a stock short but
without the usual step of initially borrowing or locating the shares. Byrne alleges that the practice
circumvents safeguards of conventional sho rting, and has been used in large schemes devised to profit from
driving down the prices of companies' shares, in many cases leading to these companies' failure. With
Overstock, Byrne contends that the company's longstanding appearance on the Regulation SHO Threshold
Security list, an SE£-mandated list showing companies with a high number of "fails to deliver", along with high
trading volumes that sometimes surpass total quantity of the company's stock, establish that it has been
targeted by this practice.[42] Byrne's campaign has been controversial, including criticism in the financial
press that Byrne is seeking to divert attention from Overstock's share price declines and failure to turn a
pvro_§t.[“] NewYork Times columnist doseph Noc_era has said in 2006 that, "Except for a few fellow-traveling
Web sites, where Mr. Byrne is viewed as a heroic figure, most people who understand the issue or have
looked into it think it's pretty bogus."[44] Others have suggested that the problem is real, but that the SEC acts
to prevent it and that it does not happen on any scale such as Byrne suggests. SEC Chairman Qhristopherw(lox

called abusive naked short selling "a fraud that the commission is bound to prevent and to punish."[45]

`186` Exhibit 5

CaS€ 14-50333-btb DOC 439-1 Entel’ed 12/17/18 12212:02 Page 26 Of 55

Overstock filed a lawsuit against the hedge fund Rocker{Partners in 20 05, for libel, unfair business practices
and tortiousinterference saying it colluded with a research firm, gradient Analytics in short-selling the
company while paying Gradient Analytics to publish negative reports about Overstock.com and supplying
pre-publication copies to Rocker. Naked short-selling was not alleged in that suit.[46] In a conference call with
analysts in August 2005, a day after the suit was filed, Byrne said that "there's been a plan since we were in
our teens to destroy our stock, drive it down to $6-10 and even a plan for how the company would then
get whacked up." He said that the conspirators were part of a "Miscreants Ball", headed by a "Sith Lord", who
he refused to identify but said "he's one of the master criminals from the 1980s." Byrne said the conspiracy
included hedge funds, journalists, investigators, trial lawyers, the SEC, and Eliot Spitzer.'{‘m Gradient
Analytics countersued, alleging Byrne waged a lsmear campaign.["a]

Rocker Partners, renamed Copper River Management, filed a counterclaim against Overstock in November
2007, alleging overstatement of profits, false projections, and misrepresentations about the company's
Ventures.["'g] Copper River also alleges that Byrne tried to silence critics by suing them.[5°][51][52][53] A portion
of this suit was settled out of court on October 13, 2008, when Overstock.com and Gradient dropped the
claims against each other after Gradient retracted allegations that Overstock's reporting methods did not
comply with rules established by the EASB, stated they believed Overstock.com complied with GAAP
standards, and that three directors were independent according to NASD standards, and apologized.[54][55l
Byrne has said the apology and settlement "represents a great step forward in our case",[55] while Copper
River's attorney stated that "If somehow this improved Overstock's case, then Gradient would admit to doing
something wrong and they haven’t.", and that he expected the settlement to help Copper River's case.[56]

On December 8, 2009, it was announced that Copper River had reached an out of court settlement with
Overstock. As part of the agreement, Copper River, which closed in December 2008, agreed to pay Overstock
$5 million.[57]1n a letter to his shareholders, Patrick Byrne said, 'The good guys won". Copper River said in a
statement that it continued to deny Overstock's allegations. Copper River managing general partner Marc
__Qohode§ said "Although settlement deprives us of the ability to disprove Overstock's case and prosecute our
counterclaims, we decided that the litigation costs did not justify passing up a practical way to end four-and-
half years of meritless litigation by Overstock.'{58][59]

In February 2007, Overstock.ch launched a $3.5 billion lawsuit against Mo_r_gan_Stanley, Goldman Sachs
and other large Wall Street firms, alleging a "massive illegal stock market manipulation scheme" involving
naked short selling. Among its allegations, Overstock stated that since at least January 2005, naked short
selling has accounted for large portions of Overstock stock, in some cases exceeding the 23.4 million total
shares outstanding.[e°] The lawsuit alleged that this had created "immense downward pressure" on share
prices over time. Kerry Fields, associate professor of law and business ethics at the University ofSouthern
mCal“ifornia, said, "Byrne may be able to help set new law if he handles this right." Fields said, Byrne's "best
approach now is probably to persuade the SEC, which continues to wander around the issue, or the
government to serve subpoenas and let them decide whether or not his company was wronged."[61] John
Qo_ffee, director of the Center on Corporate Governance at Columbia University Law School, described it as
overly ambitious and "extremely unpromising.'{e°] Two members of the Overstock.ch board of directors,
John Fisher and Ray Groves, resigned in disagreement over the lawsuit.[62][63l

`187` Exhibit 5

CaS€ 14-50333-btb DOC 439-1 Entel’ed 12/17/18 12212:02 Page 27 Of 55

In December 2010, all but two of the prime broker defendants settled out of court with Overstock for
$4.4 million.[64] That same month, the company filed a motion seeking to amend its lawsuit against the
remaining defendants-Goldman Sachs and Merrill Lynch-to include claims of RICO violations. The
enhanced claims were based on evidence gained through discovery in the case.[65l

See also

 

Eeemmeree
Qlili,rle;,.e,lletien

References

 

1.

10.

11.

12.

13,

14.

15.

16.

.G|asner, Joanna (June 25, 2004). _'iQ

 

Christensen, Lisa (October 14, 2016). _'fQi_/e__l_stock.cor_ri_ Un\si|s New Headquartel_s__\_l\(i_th__l_:___l_a__il_"_' (http:_/lvyvvvv.utahbu
Si_n§§.$:comfol€i$i$?§KN"Y§i'S‘UQWNY¢QP?U,§i§/)- utah By$in?$$- Retrie\'€d January 28» 2017-

. The releases; in 2005, the City of Cottonwood Heights incorporated and "Cottonwood Heights" has since

become an accepted postal designation, as we||.

. Glesner, Joenna (Nevember 12, 2001)- Where the,Qei:De§d,l/l(ln$il<lpf..(_h.tfp.=(/er.§hive,-.wired'-,Qem/fechblz.lmedlef

news/2001/11/48189) Wl_'rsd Nevls. Retrie\,ed March 22, 2008,

. Ke|| John. "Overstock coms CEO ls Taklng a Medica| Lea__is of_ Absence (hitpi //fortune com/2016/04/11_/0vel_st

ock-ceo-medlca|-leave/) Forbes. Retrie\,ed 20 Apri| 2016,

- NOC€FG. JO€ (MarCh 10» 2007)- iiB¢.VlSiii'lQ_ Ui?h 309 ,OV€!SFQCK"'_ (h,thS_F//WW-nyfimSS~QQm/ 2007/031 lQ/bll$i,lle§$/

lQUQQ€_@.-_bil!li)- TheNeWYO'kT'mSS R€fl'l€\'€d MarCh 22, 2008-

- "e~erewek's wash eeo delete 131 annual piperinitioilw-ee§eeoewe,_eomleriieie/zeeozzieo/o»ei_sweie-

 

p__lje_sh-CEO;d__eliisrs-1st-annua_|;_profit._ht_m_|)_. Deseret News. Apri| 5, 2010.

 

- "OW'$"°CK FA.QS_;' (httPS5//WW:.9¥¢1'_§199!§-..§9'.'\‘1(9H'l.q$§/f?g§'€b?l!iiqf?°)- OV@FSFOCk-COm- February 2, 2011-

 

Retrie\,ed February 2, 2011.

. Musi|, Ste\,en (November 14, 2011). ”Ovelstock retreats flom O. c_o name change" (http;_ //news. cnet. com_/8_301- 1

023__ 3-57324691-93/0velstock-retreats-flom-o co-name-change/) CNET News. Retrieved November 20 2011.

____i_n_g in_ Afghanlstan (httpi_ //archlve _wlr_ed. com/techblz/media/news/Z
004/06/63932) Wired Nevvs. Retrie\,ed March 22, 2008.

Dotson, Les|ie. f_'Overs__tock.c_om Ce|ebrates_Qne-¥eal' Annivelsary of Worldstoel_<___,___l_t__s___§_Qcial_|y_Responsi_ble
Qeese ere_rimenlff,lhftp;l/lnwete§i,ewstmk-eem/pheen.ixizhfml.?ea13,1091§ps,irel-nevll$,Arflele&lD_=834913)-
Overstock.com. Business Wire.

Sfeiner, lee (July 15. 2011)- Tvaei§,t_Qek.le.eee,tThiretPerfy,,_M_ellseiplese after,S,e\en!§alsi_(htt,sr//www.-e.uetienb
yie§i-.eqm,/_eeb(ebnlyltim/Q?ii1.5./_§99)-AuefieriB)/tee- Refrie»ed Mereh 12, 2012~

C<)\elly Jeffrey <Januery 1, 2004)- i',lnielii§.tiQnel,..,Dilestely§Qf.QemPenl/.i._.l'li,eteiiee,,.iYQlums_Z§l(?OQ‘i)','.`(liftl.>:_/llinsi_,erti
elesteem/talentelse/mi.a>.<529lee...?OQ¢i/e,i..n1_9123428)- F/ridA'fie/eS-eem- Refrie»ed Mereh 22. 2008-

Ste\,enson, Seth (February 28, 2005). _"Wh_at's With _T_nat Overstock.ch Ad?"_ (http:_//_www._slat_e._com/id/21 141_ 2
8_/__). §[a_f_e. Retrie\led lV|arch 22, 2008.

D’Angele, Jennifer (November 13, 2004). ,`th-l,_th_@h_ --¢ _“'S,_AUth?',,TS_Blli/i.Ad`,',.,(hifPF/_/WWW-fQXnSWS,-Qom/Si<?fy/
0 2933_,138216 OO__. ht_r_nl). Fox Nevis Cha_n_lie/. Retrie\,ed March 22 2008.

"O\slstock com chairman mul|s stepping down" (http://www.msnbc.msn.com/ld/11652266/from/RL 3/). MSNBC.
Associated Press. March 3, 2006. Retrieved March 22 2008.

deeg_§yme_lege_ndaiy__in insurance circles (http://wvllvv.s_|tr_i_b.coml_business/ci__10094559), Apri| 8, 2008, The Sa|t

`188` Exhibit 5

 

 

17.

18.

19.

20.

21.'

22.

23.

24.

25.

26.

27.

28.

29.

30.

31,
32.

33.

35.

36.

CaS€ 14-50333-btb _DOC 439-1 Entel’ed 12/17/18 12212:02 Page 28 Of 55

Fisher, John (March 23, 2007). '_'l._et_t_er_ _t_o Pal_ri_cl< B_y__me fro_r_n John A__. Fisher, _Ovei_'stock_. corn _SEC lillng" _(h_ttps //
www.sec.go\lArchlves/edgar/data/1130713/000110465907013384/307~6492 1e_x_9__9d1. htm). U. __S_._ Secunties and
Exchange Commlsslon Retrieved |\llarch 21 2008.

Grevee1 Rey (Mey 24, 2007>- _'.'l=eiter,frem._!?ey Gm\eefe.Petdek Byme",,_(httl>e1//www-see.=ae\lArehiYee/ellger/det

a/1130713/000110465907042850/3071521 e..iex.eedz-him)- we Secunties and exchange eemmiesien-

Retrieved March 22, 2008.

Burden, Kirefie (January 2, 2008). flameiinsl§ey_,B~e§iQrie.e§l?lrestet,._Rreeideli_t,§e.ri§l.,.QQQ.ef_,Qverefeel<,.eem"

fhsa/li.n\le§ts§;sysl§ie§heem/phee,rilz<.i.z,_tit,ml?_e=_J31091&P=,lmlnsw§,érti,el.e&lD=,i090§§§)- Overstock-Com-

Retrieved March 22, 2008.

Sage, A|exandria (January 2, 2008). "UPDATE 1-Overstock c_o_m says co-founder Lindsey __resigns" (https_: /lwv_vw.

reuters com/artlc|e/consumelproducts-SP/ldUSN0217285520080103) Reuters. Retrieved March 22, 2008.
Overstock __com_ At__ 4-Year _l___o_vv Qn__ _CQQ Reslgnatlon (http: /lwww. tradingman<ets coml. slte/news/STOCK%ZOA

LERT/957425/) Rea/Tl'mel'raders neills. January 4, 2008. Retrie\led l\/larch 22 2008.

Koort, Robert (January 3. 2008). "Ana|_yst Actions: Monsan_t_o_,_ O\lelstock. com, __Murp_hy_ Qil Digital Ri\sr_'_' (http:l/

www. businessweek com/lnilestor/content/lan2008/pl2008013 8029_26 htm). BusinessWeek Retrieved Nlarch 22

2008.

Peul Fey (Deeember 16, 2011)- T_QveiSthIS-,eerrl unleed§,999¢§_\§1.\,l_lfehseil_etisn"vtlhttp§;!llinene.e.-yehee.-_earn/new

sloverstock-com-lmloads-goods-ut__________12314856 htm|). Yahool Finance Associated Press

Efrati, Amir (February 24, 2011). "Goog|e Pena|izes Overstock for_Search Tactlcs \_lV__S_J__ co_r_n_" (_htt_ps: llwww. ws

j com/articles/SB10001424052748704520504576162753779521700#lxzz1lewxDLS) _The Wall St_leet Joumal

Retrieved January 1, 2012.

Phil'ip Malier, Andrew Reee (April 27, 2011)~ New"eme _ln,,Qelslsrlsl._§pQrts: Olel§tee,ls;esm. Celleeum'_', (htfP:/lww

weigeleseml.esi;binlartle_l,e=.esl?fF/.e._/,elz§tl_!§lzi_lzelBAA$_1,J7YN.M_,,.DT,L..)- The Sen Frene/'SCO Chrenie/e-

Brian Bennett and Lisa Mascaro, "lmmigration bill would spark surge of legal arrivals", L.A. Times, Apri| 13,
2.013 http'//www latimes com/news/nationworld/nation/|a-na~|egal-immigration-20130414 0__, 6787_920. story

Metz, Cade (October 6, 2014). "Overstock com Assemb|es Coders_ to Creat_e a Bitcoin-lee Stock Market"_ (ht_tp

s_: //www wired com/2014/10/overstock-com-assemb|ec-codels-bul|d-bltcoln-llke-stock~malket/) Retrieved

October 15, 2014.

"Leadershlp" (http'//www overstock com/leadership) Overstock Retrieved January 9, 2014.

Go|dman, David (April 11 2016). '_'_Qis_l_stock CEO Patrick Byrne takes indefinite leave of absel_i_c_e__ oisr Hepatltis
C_ complications" (http:/_/money._cnn.com/2016/04/11/technology/overstock-ceo-patrlck byme_/). CN_N. Retrie\led
25 May 2016.

Overstock _c_om_. Press Release _(h__ttp //lnvestols overstock com/phoenix zhtml'?c'131091&p=lrol-newsArticle&lD
-834913) 2002

The Worldstock Story (http'//www overstock com/'PPAGE~staticpopupful|&sta id=1328)

Byme’ s War Oiler_stock. com’_ s Patrick Byrne is Qr_i a Self-lmposed Mlsslon t_c_> Save Mair_i_ __Street from Wall Street
_(_h_t_t_p: /l_www. connect-utah com/article asp'?r'1688&lld-43&sld~ ), by Colin Kel|y Jr. 4 18. 2006

Overstockan in Afghanlstan (https: //_wvl_lw. vilir_ed. com/techblz/medla/news/2004/06/63932) by Johanna G|asner,
06. 25. 04, ered

 

 

 

 

. Metz, Cade (January 9, 2014). "`l_he_ Grari_d Expenment Goes Li\s: Overstock c_:_or_n_ ls Novil Acceptin_g Bitcoins" _(h

_t_t_ps_: //www. wired com/business/2014/01/overstock-bitcoin-llve/) Wired. Retrieved January 10, 2014.

Metz, Cede (January 10, 2014)- '.'!li.FirSf __Dey.iYVi,fh_Bif_,eeln, _Overst§>.els Deee $1,2“6.~09®!1$§!¢§" (hftPS=//www-.wir
e__d_.___c_:_om_/_busisess/2014l01_/ove_rstock_-bitcoin_-sales/). Wired. Retrieved January 10, 2014.

Morpheus (January 10, 2014)- f'QverSthK,eern increases daily revenue 4-3% by eddinsi.,blte__ein,, lile dey”v_,(htf_p
§i/_lwsb,-§r§hi,lszQileeWP./ZQHQ?»JVZZZ§§§lifhtiP;/lnesmeney_-.net('ipiSBQ%ZF)- NeO/\/leney-nef~ Arehived from the
gli_‘_gi_li_a_l__lht_tp_:_ll_r_i__e_omp_riey__._ne_t_/__?p'_-'_I_?_i§§/_) on March 12, 2014. Retrieved March 11, 2014.

`189` Exhibit 5

37.

38.

39.

40.'

41.
42.

43.

45.

46.

47.

48.

49.

50.

51.

52.

53.

CaS€ 14-50333-btb DOC 439-1 Entel’ed 12/17/18 12212:02 Page 29 Of 55

Wilhelm Alex (March 13, 2014). "Oisrstocks Bitcoin Purchases A999l__lnt f9i' Lsss 'lh3li _1% 91_' Revenue But_ lt's
Grewlng (https //techcrunch com/2014/03/12/0isrstocks-bltcoln-purchases-account-for-less-than-1-of-revenue-b
ut-lts-grolwlng/) TechCrunch. Retrieved March 13, 2014.

_'_'l'ln Patrick Byme 3 pro-freedom supporter of clyptocurrency and sch90l_ vouchers __e3lly cri'_ti9 pf_\llla_ll _S_ti_'e_et,
ll_iree_ _t_ime cancsr_surviis_r,_ j9ul'_l_ialist at DeepCapture 99m_, 3lid C§Q alid founder of Ove __ k_. 99m. AMA'" (hltp
s//www reddlt.com/r/lAmA/comments/24kch/lm___patnck bym__e___ 3 __profreedom supporter 0f/ch7z2hb) Reddit.
May 3 2014. Retrieved May 5 2014.

Chavez- -Dreyfuss, Gertrude (August 13, 2014). "Ovelstock C_§Q says bit99ili sales t_9 3dd 4 c_e_lits to 2014 EP__S"
lht_tps: /lli_e_ws_. yahoo com/exclusiie~oisrstock-com-ceo-says-bltcoln-sa es-add-205625082-linance htm|).
Reuters/Yahool News. Retlieved August 18, 2014.

_'Oiiel_stock le Donate 4%_ of Bitcoin Revenue to Foundations Ad_iscating Cryptocurrency Adoptlon" (http /li_nissl
9l___s. overstock com/mobile ilew'Pc-131091&v=203&d-1&id_1969031) Overstock /nvestor Pon‘a/ September 14,
2014 Retn`eved February 19 2015.

hittps,_;lls>c>irits=<l§glaph.-_Q<,>mlliswsl@.isl§FQCK:§.h§.FQS.-$urge-fs,>lls>ioliris_,-tz§r<»>,-_ini@$f.menl,-,ann<>lln¢§merif

Burden, Kirsfie (December 27, 2007)~ Overstock RQaPP¢?l§ ,Ori l_h§_B¢giilf-:lli.<inl$i!fl@ Th.l¢$h<.>l¢_LiSf'f (hftRS://ww
ill;r§llfsl§i§oml§£!is=lslpr¢$§R¢l¢.a§¢/,i§il$1§9§6.2,#?.?P®.#ZQQ?+.PBNZOW,_1?2.7.)-RRN€MWF@ Reufers-
Retrieved lillarch 22, 2008.

Antilla. Susan <February 21, 2007)- Overstock§la,mesowilh_,.@r§§lay\,§1@?§9¥."i.,(httlz§;/lii/!lw=blQQmi?QrQ,-,Q<>m_/app
sloews,?iiid..=__?@€@l939&.Sid.=aLDlSLC_>Qf?P…Ll&ref¢'=COlumnisf__a,ntilla)- Bloombelg LP- Ref"'eved M@rCh 22,
2008.

 

 

. Nocera, Joe (June 10, 2006). "New Crusade f9r Master 9f_ Overstock" (https l/www. nytimes com/2006/06/10/busl

ness/10nocera ht__lr_ll). The New York Times. Retn'eved l\/larch 22, 2008.

NorriS, F|Olld (JU|y 14, 2007)- i`S,.-,E_-i,Q-,i_EiDQ§.__Q?Q§§Q$'O'q.P",C._¢,1.-".'.'3!.1§..,9[‘.,_$DQ[{§§W"Q'_'..(h.t§PiSi/(WWW-Dyfim¢$_-§Q
ml2007l_06_l1__4l9_i_l_sll_i__es_sl_1_4ss9_.htm|). The New York Times. Retrieved March 22, 2008,

Nocera» Joe (Febma'¥ 251 2006)- ,':Q\@!`§t.?§l$'§`WQ§FUR§i.Q,U`Q.f…'§/le_".§?¢:' _,(WP§Fi/__/§l}l§[¥;,,'i‘.¥.tim?$-CQ_m/QS.F/fu!'l?age,-h,t
ml'7res=9C00E7D91F3EF936A15751C0A9609C8863) The New York Times. Retrieved March 22 2008.

_’_"lhe Phantom Men393'_', by Be_thany McLean, F_9rt_un_e_ Magazine _N9i/._ 15_, 2005 (ht_lp_: //money clin. com/magazi
nes/fortune/fortune archiis/2005/11/14/8360711_l)__Archlved (https //web archiis 0rg/web/20110606065030/http l/
money c_rili_. com/magazines/fortune/fortune archive/2005/11/14/8360711l) June 6, 2011 at the Wayback
M.§Qb'i']€

Adam Tanner (May 87 2008)- flEi.,:e§ti./" OverstockCOm_.QEQ,,$e,e$...bright¢r.fuwre" (htip§://.www-.r¢,ufel$-,Com/arfi_<;l,e/
lls;silelslssk-interillsililgidUSN08432172200_§05_09). Reuters. Retrieved 16 October 2016.

"Copper River Files Countersuit Vs Overstock, CEO, Directors“, by Carol Remond, Dow Jones News Service,
November 10, 2007

MCL€@", B€ihany (NOVember 23» 2007)- ':,,QV§'$§QC_K-C¢m vd"a."."? SPU,[.$ ,F?W$Uli_t$".,(h.ffPfl/m°ne¥.-,?Un:CCm/,2097/ 1.1/,
28/magazines/fortune/oislstock 1128. fonune/?postvelsion=2007112817) Fortune. Retn'eved March 22, 2008.

Mitchell, Dan (January 20, 2007). "F|ames F_l3r_e_ _Oi_si'_ Naked Shelts"_ (https /lwww. nytimes com/2007/01/20/busl
ness/200nllne html'>dlbk) The New York Times. Retrieved l\llarch 22, 2008

Boyd, Roddy (January 2 2007). Overstock corn _L3sliss _Out at C__`,_l_~_i_tics eli the Web" (https /lwsb, 3rch_iis. org/we
b/20080229032410/http //vwvw nypost com/seien/01022007/buslness/0verstock corn___ lashes 9ul__ 3l cntlcs 9ri
___ we__b__busin_e_ss roddy__ boyd. htr__n). N_ew York _Post Archived from the onglnal _(h_ltp:_ /lwww. nypost com/seisn/01O

22007/business/0velstock c9lr_l__ lashes out___ at cr_i'tics____ on__ web business ______roddy boyd__. ht_l_n) on February 29,
2008. Retn`eved March 22, 2008

Anfi||@, SuS@n (F€er@ry 11, 2007)- ','QV§'.$¥,Q¢|<, B',ame$_ With .C'¢e.l?¥ .S.t[ateg¥',.' .(h“l?$,3//WWW:.P'QQ'UP¢LQ;99m/§RE
sl_li_ewsf_?pid;2_0601038&sid_=3LDKLc)_®l_'9§_Ll&refer_=columnist___aritilla). B/oomberg L.P. Retn'eved March 22,
2008,

 

 

`19°` Exhibit 5

54.

55.

57.

58.

59.

60.

61.

62.

63.

65.

. "lndustry News

CaS€ 14-50333-btb DOC 439-1 Entel’ed 12/17/18 12212:02 Page 30 Of 55

Sage, Alexandria(October13, 2008). "Oisrstock _s3ys_ settled _9laims _393inst Gradient" (https //www_. _leut_e__rs. 90
m/artlclelrbssConsumerGoodsAndRetallNews/ldUSN1346384320081013) Business & F/'nance. Reuters.
Retrieved October 17, 2008.

Beebe Paul (October 13, 2008) "Oisrstock _99m__ settles suit with rese3_rch _li_rm__"_ (https llweb. archii/e. orglwebl2_0
081017114726/http/lwww. sltli_b_. 00m/busln3sslcl 10713775). '_l`l_ie $_a_l_t_ _I__3k_e Tn'bu_ne Archiisd from t_h_e original
(http llwww sl_t_r_lb_. com/business/cl 10713775) on October 17, 2008. Retrieisd October 17, 2008.

institutional and Tradltlonal investment News-eVestment - institutional investment Hedge F_u_nd
Fund l_Vl_ __ 3 09__ 93 _http /lwww. hedgefund netlpubllcnewsldefault a__ __ x?_story_= 9358).
Hedgefund net Retrieisd February 7, 2014.

"Oisrstock says it settles _wi_t_h hed9e fun_d_'_' lhttps: /lwww. reuters. com/articlelldCNN08219437200912087rpc-44)
Reuters. December 8, 2008 Retrieisd December 9, 2009.

inc Oisrstock (December 8, 2009). Rocker §3ys 35 Mllllon to Overstock 00n_i _t0 _S_et_tle _l__awsuit" (https: l_ltinarlc
3. yahoo com/news/Rocker-Pays-S-l\llllllon-to-pmews-3555312432 html'?x~O& _ist). Press Rel_ea_s_e. Retrieisd
December 8, 2009.

"Copper River_ Partners Settles Lawsult with Overstock_. com _ln<_:_" (_h_tt_p:__ /lwww ltnewsonllne com/showpmstory ph
p'?storyld-78652) PR lilewswl're. December 9, 2009. Retrieved December 9, 2009.

King, Danny (Febluary 3, 2007>- Overstocksuesbrokels thitp_:l/dss@r§tliei~§iopm/d.nl\isw/Oi1,249,660192260.0
0. htr'_nl) Deseret Mom/`ng News. Retrieisd l\/larch 22, 2008

Sandoval, Greg (March 28, 2007). "Overstock 0_E_Q reflects _0n Cramer debacle" (https /larchlve lsl20120710222
214/http l/news cnet. com/Gisrstock~CEO-retlects-on-Cramer-debacle/Z100-1030 3-6171494 htm|). CNET Newe.
Archiisd from the 0n9lnal (http:_ l/news 9_n_3t_. com/Oisrstock+CEO+retlects+on+Cramer+debacle/Z100-1030 3_-61
l_1_4_94_ht_r_'_nl) on July 10, 2012. Retrieisd l\/larch 22, 2008.

King, Danny <Febluary 24, 2007>- ile.rS,,tQQl$T§..,_$iiit Spour§Board,E.zlit'.l,thtilaill\i.n§§ri.i¢l§§_,,_¢¢m/P/.alfides/ml.an
88lis__20070224l3i__n1_8_6_385__88). Bloomberg L.P. Retrieisd March 22, 2008,

King, Danny (May 25, 2007)- 7.'@\€[5¥99'$95[§¢t9[_(3i°l@$,_R€_S_lg_'l$l_B§QQU,S?,°YB[QK€"_ LaWSU't" (httPS-`{./WWW-P\,‘,"?

meetst999/appelri,§ill§?lii@i?@§°.t,@§?§§isi.-ia§t-ipEdSQmil/&refslsh¢me)- Bloomberg L.P. Retrleved March 22,
2008

    

 

. "Form 8-K_ f0r_ OVERSTOCK COM lNQ_‘_'_ (https /_lil_vsb. archlis org/web/20110628202844/http //biz. ya_hOO_ 00r'n__/e/1

01216/ostk8-k l_i_tml). Yahoo. Archiisd from the original _(ht_t_p: llbiz_. y__3_h00._ com/3l101216/0stk8-k htm|) on Julie
28, 2011. Retrieisd Noismber 3, 2013.

[1_] (https /lfinance _y_3h00. com/newleisrstock-adds-RlCO-clalm-to-apf 3448406367 htm|) A_rchiisd (https llwe__b_.
arch"‘e °"Q/Web/20110629044437/h“ 9-¥?¥‘9°,- 99m/."?W$/,QW§>‘QQKY?¢,QS¢RIQQ??|alm't°f?Pf'WMQ@e
'_/_'_.html) June 29, 2011, at the _\lll__ay__haek

 
  
 

External links

 

QlQ[§FQQK-.§9!1.0_(0§1_9§£0//!¥!¥‘!¥:9!€,'§!9§1<199@)
Fiis-year s_t00k_ _pliee (https'//tinance yahoo. com/q/bc?s'OSTK&t-Sy)

"Oisrst0ck. com Rezzes lnto Sem_)nd Li_fe (http /lwww. i_le_port_. com/docs/DOC-18326) CNN ireport. com, 2008-
05-02. Retneisd on 2008-05-02

 

R@f"'eied from ”htt.lis:lleli-,lvilsipsdia-org/_w/inde>.<,P.hP?tif\e=Oiersz¢k-_Cieri&Qldid=B?l_,550461"

Thls page was last edited on 1 December 2018, at 21:28 (UTC).

Text is available under the Creatiis Commons Attnbutlon-ShareAllke l__icen_se; additional terms may apply. By using
this site, you agree to the Telms of Us_e and anacy Polleg1 Wlklpedla® ls a registered trademark of the Wikirnedia

Exhibit 5

CaS€ 14-50333-btb DOC 439-1 Elitel’ed 12/17/18 12212:02 Page 31 Of 55

ExHiBlT _§_

ExHiBlT §_

-193-

CaS€ l4-50333-btb DOC 439-1 Elitel’ed 12/17/18 12212:02 Page 32 Of 55

Case Nos.: 2:15-bk-21624-ER and 2:15-bk-21626-ER jointly administered
United States Bankruptcy Court, C.D. California, Los Angeles Division.

Ehrenberg v. Roussos (In re Roussos)

541 B.R. 721 (Bankr. C.D. Cal. 2015)

Decided November 25th, 2015

Ernest M. Robles, United States
Bankruptcy Judge

t'f~'7;3:l Richard M. Moneymaker,
Moneymaker & Moneymaker, David
Burkenroad, Jonathan Shenson, Los
Angeles, CA, for Debtor.

AMENDED MEMORANDUM OF
DECISION DENYING MOTIONS
TO DISMISS

Ernest M. Robles, United States Bankruptcy]udge

At issue is whether a 21-year old bankruptcy sale may
be set aside for fraud on the court under Fed. R. Civ.
P. 60§dii$i, even in the absence of specific allegations
that the fraud reduced the sales price. ‘T.:f» The fraud
alleged here was so serious as to prevent the judicial
machinery from performing “in the usual manner its
impartial task of adjudging cases that are presented for
adjudication."Anand v. CI'I`IC Corp. (In re Intermagneh`cs
Am., Inc.),926 F.Zd 912, 916 (9th Cir.1991). The Chap-
ter 7 Trustee's Complaint to vacate the sale for fraud
on the court states a claim upon which relief can be
granted, and the motions to dismiss are denied.

1. l This Couxt has jurisdiction pursuant to 28
U.S.C. §§ 157and 1334and General Order No.
13-05 of the U.S. District Court for the Central
District of California.

I. Facts

§ casetext

2. 2 In the context of a motion to dismiss, all fa-
cially plausible allegations in the Complaint are
accepted as true. Ashcroft v. Iqbal,556 U.S. 662, 678,

129 S.Ct. 1937, 173 L.Ed.ld 868 l2009l.

In the early 1980s, August Michaelides partnered with
Theodosios Roussos (“Theodosios”) and Harry Rous-
sos (“Harry”)3(collectively, the “Roussos Brothers”) to
purchase two apartment buildings in the greater Los
Angeles area: (l) a 20-unit building located at
2727-2741 Abbott Kinney Boulevard, Venice, CA
(“Abbot Kinney Property") and (2) a 30-unit building
located at 153 San Vicente Boulevard, Santa Monica,
CA (“San Vicente Property”) (collectively, the “Prop-
erties"). Complaint [Doc. No. 1] at il 26.4Pursuant to
the agreement with the Roussos Brothers, August was
to receive a 33 1/3% ownership interest in the Abbot
Kinney Property and a 10% ownership interest in the
San Vicente Property. Id.at f 27.

3. Given names are used to distinguish multiple
parties with the same sumame. No disrespect is
intended.

4. The Trustee filed two identical com-
plaints-one in Harry’s case (Adv. No.
2:iS-ap-Ol406-ER) and the other in Theodosios'
case (Adv. No. 2:15-ap-01404-ER). Unless other-
wise indicated, all citations to the docket refer to
Adv. No. 2:14-ap-Oi406-ER. As the complaints
are identical, to avoid confusion the Court refers
to the complaint in the singular.

August Michaelides died in 1992. Id.at il 28. When
his widow Lula Michaelides (“Michaelides”) inquired

about her pro-rata share of income from the Proper-

casetext.com/case/ehrenberg-v-roussos'in... l Of 14

Exhibit 6

CaS€ l4-50333-btb DOC 439-1 Elitel’ed 12/17/18 12212:02 Page 33 Of 55

ties, she failed to receive satisfactory responses from
the Roussos Brothers. Id.at 1 29. Michaelides then dis-
covered that the Roussos Brothers had failed to in-
clude her husband August on title to the Properties. Id.

Michaelides commenced an action to quiet title in the
Los Angeles Superior Court (“State Court”). sld.at 1 30.
On March 2, 1994, the Smte Court entered judgment
awarding Michaelides monetary damages and quieting
title to the Properties. Id.at 1 31. On]une 15, 1994, the
State Court entered an amended judgment (“Amend-
ed State Court]udgment”) awarding $600,000 in com-
pensatory damages, $400,000 in punitive damages,
and $I0,000 in costs, and quieting Michaelides' title to
the 1096 interest in the San Vicente Property and the
33 1/3% interest in the Abbot Kinney Property. Id.at
11 31-32.

5. The action, Lula Michaelid¢s, et al. v. 'I'h¢odosios
Roussos, et al.,was assigned Case No. BC054809.

The Roussos Brothers retained attorney Robert
Beaudry (“Beaudry") to facilitate a conspiracy in which
the Properties would fraudulently be transferred out
of their names and into the names of corporate en-
tities which they secretly controlled, thereby extin-
guishing Michaelides' fractional interest. Id.at 1 33. ln
furtherance of the conspiracy, Beaudry formed S.M.B.
and O.F., both of which were controlled by Harry
and Theodosios and their spouses Paula and Christine.
Id.at 11 34- " if ‘l 36. The Roussos Brothers then filed
individual chapter 11 petitionssand filed a motion to
sell the Properties to S.M.B. and O.F. free and clear of
Michaelides' interest (“Sale Motion”). Id.at 11 37-39.
On August S, 1994, the Bankruptcy Court approved
the sale, free and clear of Michaelides' interest (“Sale
Order”). Id.at 1 40 and Exhibit 4. The Sale Order gave
S.M.B. and O.F. protection as good-faith purchasers
pursuant to § 363(m). Id.

6. Theodosios and Harry's voluntary chapter li
petitions were filed on june 14, 1993. The cases
were jointly administered Case No.
1:93-bk-31261-AG pertains to Harry; Case No.

33 casetext

casetext.com/case/ehrenberg-v- roussos-in...

-195-

l:93-bk-31265-AG pertains to Theodosios.
When the cases were reopened in 2015, new case
numbers assigned: Case No.
2:15-bk-21624-ER pertains to Hany; Case No.
2:15-bk-21626-ER pertains to Theodosios.

W€l`€

ln approving the sale, the Bank.ruptcy Court relied up-
on declarations submitted by Theodosios and Harry,
which falsely stated that the sale was an arms-length
transaction; that neither Theodosios or Harry held
any interest in S.M.B. and O.F.; and that the Prop-
erties were over-encumbered. Id.at 1 41. The Bank-
ruptcy Court would not have approved the sale had it
known that Theodosios and Harry controlled S.M.B.
and O.F.; that the Properties were not over-encum-
bered; and that the sale motion was part of the Rous-
sos Brothers' conspiracy to dispossess Michaelides of
her fractional interest. Id.at 1 42.

On October 19, 1994, the Roussos Brothers executed a
grant deed conveying title to the Abbott Kinney Prop-
erty to O.F. Id.at 1 45. On November 29, 1994, the
Roussos Brothers executed a grand deed conveying ti-
tle to the San Vicente Property to S.M.B. Id.at 1 46.

The Roussos Brothers' chapter 11 cases were con-
verted to chapter 7 on May 2, 1995.7B0th Harry and
Theodosios received discharges on january 2,
1996.8Michaelides' Amended State Court judgment
was excepted from discharge. Id.at 1 47. The cases
were closed on]une 27, 2002.

7. ’s¢eDoc. No. 34, case No. 2115-bk-21624-ER
(order denying confirmation of Harry and Theo-
dosios' joint consolidated second amended plan of
reorganization and converting the cases to chap-
ter 7); Doc. No. 12, Case No. 2:15-bk-21626-ER
(same order in Theodosios' jointly-administered
case). ’I`he Court may take judicial notice of docu-
ments filed in Harry and Theodosios' bankruptcy
cases pursuant to Fed. E. Evid. 201 without con-
verting the motion to dismiss to a motion for
summary judgment. Barron v. Reich,13 F.3d 1370,
1377 (9th Cir.i994)(matters of public record may
be judicially noticed); Rose v. Beverly Health 63 Re-

20f14

Exhibit 6

CaS€ l4-50333-btb DOC 439-1 Elitel’ed 12/17/18 12212:02 Page 34 Of 55

hab. S¢rvs., Inc.,356 B.R. 18, 24 (E.D.Cal.2006), aj'd
sub nom. Rose l). B¢verly Health 8 Rehab. Servs.,
Inc.,295 Fed.Appx. 142 (9th Cir.2008)(taking judi-
cial notice of bankruptcy court filings in the con-
text of a motion to dismiss).

8. S¢eDoc. No. 101, Case No. 2:15-bk-21624-ER
(discharge of Harry); Doc. No. 48, Case No.
2:15-bk-21626-ER (discharge of Theodosios).

9. SeeDoc. No. 362, Case No. 2:15-bk-21624-ER
(order closing Harry's case); Doc. No. 80, Case
No. 2:15-bk-21626-ER (order closing Theodo-

sios' case).

On November 14, 2005, Michaelides conducted Theo-
dosios' judgment debtor examination, during which
Theodosios falsely testified that he and his brother
Harry were not limited partners of S.M.B.; that he did
not know who the limited partners of S.M.B. were;
that he had not spoken to any of S.M.B.'s general part-
ners; and that he and Harry had no interest in either
S.M.B. or O.F. Id.at 1 49.

On November 14, 2005, Michaelides filed an alter ego
action (“Alter Ego Complaint") in the Los Angeles Su~
perior Court alleging that O.F. and S.M.B. were al-
ter "7;'* egos of the Roussos Brothers. The Alter Ego
Complaint was dismissed Id.at 1 50.

On july 20, 2006, Beaudry resigned from the Cal-
ifornia State Bar with charges pending relating to
Beaudry's formation of sham corporations on behalf
of his clients. Id.at 1 51.

In September and December 2014, Michaelides con-
ducted Harry's judgment debtor examination Harry
testified that he had no interest in the Properties or in
O.F. and S.M.B. Idat 1 53.

In the beginning of 2015, Michaelides discovered that
an arbitration action, Case No. B8138099 (“Arbitra-
tion Action”), existed between Harry and Theodosios
regarding management of the Properties. Id.at 1 56.
On june 19, 2012, Harry and his spouse Christine
commenced the Arbitration Action against Theodo-
sios and his spouse Paula. Idln connection with the

@ Casetext

Arbitration Action, David Haberbush, counsel for the
Roussos Brothers, submitted a declaration stating that
he had acted as legal counsel with respect to the Rous-
sos Brothers' business operations pertaining to the
Properties. SeeDeclaration of David Haberbush at 11
(attached to the Complaint as Exhibit 8).

On june 18, 2015, Michaelides informed the United
States Trustee (“UST”) of the Arbitration Action. See
generallyEx-Parte Motion to Reopen Chapter 7 Case
under 11 U.S.C. § 350jb[[Doc. No. 367, Case No.
2:15-bk-21624-ER]. On july 21, 2015, the UST
moved to reopen Harry and Theodosios' chapter 7
cases and to appoint a Chapter 7 Trustee. The Court
granted the motion on july 23, 2015. The Chapter 7
Trustee (“Plaintiff") filed the instant Complaints on
August 4, 2015.

Based upon the foregoing allegations, Plaintiff seeks to
vacate the Sale Order for fraud on the court pursuant
to Fed. R. Civ. P. 60id)i3i, and to vacate the grant
deeds transferring ownership of the Properties to O.F.
and S.M.B. Complaint at 11 61-68 (second claim for
relief). Plaintiff seeks a declaratory judgment, pur-
suant to 28 U.S.C. § 2201, that the Properties are prop-
erty of the Roussos Brothers' estates Idat 11 58-60
(iirst claim for relief). Plaintiff seeks to quiet title to
the Properties as of August 5, 1994 (the date the Sale
Order was entered) pursuant to California Code of
Civil Procedure § 761.010. Id.at 11 67-73 (third claim
for relief). Plaintiff seeks turnover of the Properties
pursuant to Bankruptcy Code § 542. lold.at 11 74-79
(fourth claim for relief). Finally, Plaintiff seeks com-
pensatory and punitive damages for fraud and breach
of fiduciary duty against Harry and Theodosios, and
seeks compensatory and punitive damages against
Paula Roussos, Christine Roussos, O.F., S.M.B., and
S.M.B. Management for aiding and abetting breach of
fiduciary duty.Id.at 11 80-97 (f`rfth, sixth, and seventh

claims for relief).

10. Unless otherwise indimted, all statutory cita-
tions refer to the Bankruptcy Code, ii U.S.C. §§
101-1532.

casetext.com/case/eh renberg-v- roussos-in... 3 of 14

Exhibit 6

CaS€ l4-50333-btb DOC 439-1 Elitel’ed 12/17/18 12212:02 Page 35 Of 55

MOtiOnS to Dismiss » The Complaint fails to allege that the sales
price of the Properties was reduced by the
Roussos Brothers' conspiracy. Absent an
allegation of damages, the Sale Order cannot
be set aside. Theodosios MTD at 16-17;

Theodosios Reply at 15-18.

Theodosios and Paula and O.F. Enterprises, L.P.; Liro,
lnc.; S.M.B. Investors Associates, L.P.; and S.M.B.
Management, Inc. (collectively, “Defendants”) move
to dismiss the Complaint. 1 lDefendants' primary argu-

ments areasf°uows: ~ Plaintiff has not pleaded sufficient new

11. Se¢ generallyNotrice of Motion and Motion to
Dismiss Adversary Cases Pursuant to Federal
Rule of Civil Procedure 12§b)§6 l(f`iled by Theodo-
sios and Paula Roussos) (“Theodosios MTD")
[Doc. No. 22], Notrice of Motion and Motion for
an Order Dismissing Plaintiff‘s Claims for Relief
Pursuant to Rule 12(b)(6)(filed by O.F. Enterpris-
es, L.P.; Liro, Inc.; S.M.B. Investors Associates,
L.P.; and S.M.B. Management, Inc.) [Doc. No.
38], Reply of Defendants Theodosios Roussos and
Paula Roussos to Plaintiff's Opposition to Motion
to Dismiss (“Theodosios Reply”) [Doc. No. 58],
and Reply to Trustee's Omnibus Opposition to

 

Motion for an Order Dismissing Plaintiff‘s Claims
for Relief Pursuant to Rule lZ(b)(6)(filed by O.F.
Enterprises, L.P.; Liro, Inc.; S.M.B. Investors As-
sociates, L.P.; and S.M.B. Management, Inc.)
[Doc. No. 59].

T= ‘»’ - A sale approved by a Bankruptcy Court
can be set aside only under Rule 60(b)and not
under Rule 60(d)(3). The one-year statute of
limitations under Rule 60(b)has expired.
Theodosios Reply at 3-5.

- Even if the sale could be set aside under Rule
60(d)(3), the Complaint fails to allege facts
sufficient to support a finding of fraud on the
court At most, the Complaint alleges that
fraud occurred against creditors. Fraud against
creditors does not amount to fraud on the court
per the holdings of Menchise v. Steffen (In re
Ste_gen),464 B.R. 450 (Bankr.M.D.Fla.ZOlZ)and
Gekas v. Pi'pin (In re Met-L-Wood Corp.),861 F.Zd
1012 (7th Cir.1988). Theodosios Reply at 5-9.
Further, the Rule 60(d)(3)claim was not
brought within a reasonable time. Theodosios
MTD at 11-13.

evidence to attack the Sale Order. Plaintiff's
request to vacate the Sale Order contradicts
public policy in support of the finality of

_ bankruptcy sales, Collateral attacks against sale

orders require an exceptional showing which
Plaintiff has not met. Theodosios MTD at
20-21.

» The claims for declaratory relief, fraud,
breach of fiduciary duty, aiding and abetting
breach of fiduciary duty, and quiet title are
barred by the statute of limitations and cannot
be tolled by the discovery rule. Theodosios
MTD at 9-11; Theodosios Reply at 10-12 and
19-20.

~ Plaintiff lacks standing to pursue the claim for
fraud. Theodosios Reply at 12-13.

~ To the extent the Complaint seeks damages
based on actions taken by Harry and
Theodosios prior to the conversion of their
cases to chapter 7, the Complaint violates the
discharge injunction entered in Harry and
Theodosios' chapter 7 cases. Theodosios MTD
at 15; Theodosios Reply at 18-19.

' The claim for turnover under § 542fails as
a matter of law. The properties as to which
Plaintiff seeks turnover are no longer property
of the estate in light of the Sale Order.
Theodosios MTD at 14-15; Theodosios Reply
at 21-22.

- Plaintiff is judicially estopped from bringing
the Complaint because Michaelides raised the
same objections to the Sale Motion twenty-one
years ago. Plaintiff waived any objections to the
sale based on Michaelides' failure to convince
the 1994 Bankruptcy Court to sustain her

sss casetext

casetext.com/case/ehrenberg-v-roussos-in... 4 of 14

`197` Exhibit 6

CaS€ 14-50333-btb DOC 439-l

objections to the sale, Theodosios MTD at
19-20.

II. Findings and Conclusions

A. The Complaint States a Claim
Upon Which Relief May Be
Granted for Fraud on the Court

under Fed. R. Civ. P. 60§d)i31

Fed. R. Civ. P. 60ibjsets forth grounds upon which the
Court may relieve a party from a final judgment or
order. Rule 60(d)(3)explains that “[t]his rule does not
°'7,2‘1 limit a court's power to set aside a judgment for

fraud on the court.”

Rule 60(d)(3)is a codification of the Court's “inherent
power to investigate whether a judgment was ob~
tained by fraud.” Universal Oil Products Co. v. Root Ref.
Co.,328 U.S. 575, 580, 66 S.Ct. 1176, 90 L.Ed. 1447
§_194_§). “There is no statute of limitations for fraud on
the court. And jurisdiction exists to consider such a
claim even if there are no adversary parties then pre-
sent before the court." Valeri'o v. Boise Cascade Corp.,80
F.R.D. 626, 640 n. 10 (N.D.Cal.l978)a_ffd,645 F.Zd 699
(9th Clr.1981).

Fraud on the court embraces “only that species of
fraud which does or attempts to, defile the court itself,
or is a fraud perpetrated by officers of the court so that
the judicial machinery can not perform in the usu-
al manner its impartial task of adjudging cases that
are presented for adjudication.” Anand v. CI'IlC Corp.
(In re Intermagnetics Am., Inc.),926 F.Zd 912, 916 (9th
Cir.1991). The inquiry must focus upon “Whether the
alleged fraud harms the integrity of the judicial

process”:

‘[Tlampering with the administration of justice
in the manner indisputably shown here
involves far more than an injury to a single
litigant. lt is a wrong against the institutions
set up to protect and safeguard the public,
institutions in which fraud cannot

size Casete><t

Entered 12/17/18 12:12:02 Page 36 of 55

complacently be tolerated consistently with the
good order of society. Surely it cannot be that
preservation of the integrity of the judicial
process must always wait upon the diligence of
litigants The public welfare demands that the
agencies of public justice be not so impotent
that they must always be mute and helpless
victims of deception and fraud.'

Intermagnetics,926 F.Zd at 916-917(citing Hazel-Atlas
Glass Co. v. Hartford - Empire Co.,322 U.S. 238, 246,
64 S.Ct. 997, 88 L.Ed. 1250 (1944), overruled on other
grounds, Standard Oil ofCal. v. United States,429 U.S. 17,
18, 97 S.Ct. 31, 50 L.Ed.Zd 21 (1976)).

As explained by the Ninth Circuit in United States v. Es-
tate 0fStonehill,660 F.Sd 415, 444- 45 (9th Cir.ZOl 1):

Most fraud on the court cases involve a scheme
by one party to hide a key fact from the court
and the opposing party. For example, in
Levand¢ra corporate officer testified in a
deposition that the corporation had not sold
its assets, and a bankruptcy court subsequently
entered a judgment against only the
corporation Levander,lSO F.3d at 1116-17. It
turned out that the corporation had in fact
transferred all of its assets to a related
partnership Id.We held that the false testimony
constituted fraud on the court, and the
bankruptcy court was allowed to amend its
order to include the partnership as an
additional party to the judgment. Id.at 1122-23.

Perjury or nondisclosure of evidence may constitute
fraud upon the court if “that perjury or nondisclosure
was so fundamental that it undermined the workings
of the adversary process itself." Id.at 445.

The Complaint alleges facts sufficient to state a claim
for fraud on the court. The Complaint alleges that the
Roussos Brothers, as Chapter ll debtors-in-posses-
sion, obtained court approval of the sale of the Prop-
erties to corporate entities they secretly controlled. To
obtain approval of the sale, the Roussos Brothers sub-
mitted declarations falsely stating that the sale was at

casetext.com/case/ehrenberg-v-roussos-in... 5 of 14

Exhibit 6

CaS€ 14-50333-btb DOC 439-1 Entered 12/17/18 12212:02 Page 37 Of 55

arms-length and that they had no interest in the pur-

chaser entities.

The Roussos Brothers' false declarations made it im-
possible for the Bankruptcy Court to “perform in the
usual manner its 1030 impartial task of adjudging" the
sale motion. Intermagneh'cs,926 F.2d at 912. The court’s
impartial review was fatally compromised by its lack
of awareness of a crucial fact-that the purported
arms-length sale was in reality a sale to entities con-
trolled by insiders.

Nothing in the Bankruptcy Code prohibits a sale to in-
siders. However, insider sales are subject to “height-
ened scrutiny to the fairness of the value provided by
the sale and the good faith of the parties in executing
the transaction.” In re Family Christian, LLC,533 B.R.
600, 622 (Bankr.W,D.Mich.2015). This is because in-
siders “usually have greater opportunities for ineq-
uitable conduct." Fabricators, Inc. v. Technical Fabrica-
tors, Inc. (Matter of Fabricators, Inc.),926 F.2d 1458, 1465
(Sth Cir.l99l). See also In re Tidal Comt. Co., Inc.,446
B.R. 620, 624 (Bankr.S.D.Ga.2009)(“[E]ven when par-
ties are completely forthright with the facts surround-
ing the transfer, § 363 sales to insiders are subject
to a higher scrutiny because of the opportunity for
abuse."); Rickel & Associates v. Smith (In re Rickel 6 As-
sociates, Inc.),272 B.R. 74, 100
(Bankr.S.D.N.Y.2002)(same); In re W.A. Mallory Co.,
Inc.,214 B.R. 834, 837 (Bankr.E.D.Va.l997)(same).

A sale to insiders is fundamentally different from a
sale at arms-length. In an arms-length transaction, the
asset’s exposure to the marketplace insures that the
price is reasonable. Insider sales, by their very nature,
lack this characteristic Insiders do not have an in-
centive to aggressively market the assets to obtain the
highest price. Their incentive is just the opposite- the
less marketing, and the lower the price, the better.

“The court’s obligation in § 363(b) sales is to assure
that optimal value is realized by the estate under the
circumstances.” Simantob v. Claims Prosecutor, LLC (In

§ casetext

re Lahijani),325 B.R. 282, 288-89 (9th Cir. BAP 2005).
As a result of the Roussos Brothers' false declarations,
the court could not apply the heightened scrutiny nec-
essary to insure that the insider sale yielded optimal
value. By preventing the court from applying the cor-
rect legal standard, the Roussos Brothers' “perjury
was so fundamental that it undermined the workings
of the adversary process itself.” Stonehill,660 F.3d at
445.

Similar to the situation in Levand e r v. Prober (In re
Levander),lSO F.3d 1114 (9th Cir.1999), the perjury
was part of a scheme by the Roussos Brothers to “hide
a key fact from the court and the opposing party."
Stonehill,660 F.3d at 445(describing Levander). ln
Levander,the key hidden fact was that a corporation
had transferred its assets to a related partnership that
neither the Court nor the parties knew existed. Levan-
der,180 F.3d at 1120. As a result of the corporation's
perjured statement that the assets had not been trans-
ferred, the Levandercourt imposed attorney's fees upon
the wrong party. Id.The perjury was serious enough
to constitute fraud upon the court because there was
no way that the court or the parties could be aware
of the deception: “[T] he perjury and non-disclosure in
the instant case (that the Corporation had transferred
its assets to shell entities months before the Corpora-
tion testified in depositions that the Corporation's ‘as-
sets haven't been sold’) was not-and could not have
been-an issue at the attorneys' fees hearing, as nei-
ther the court nor the Levanders knew that the Part-
nership existed.” Id.

The false statements here are at least as serious as
those in Levander. As was the case in Levander,the
Bankruptcy Court did not know, and could not have
known, that the entities purportedly purchasing the
Properties at arms-length were in fact secretly con-
trolled by the " t s1 debtors-in-possession, the Roussos
Brothers. As a result of this hidden fact, the adversary
process could not function in its normal fashion. No
objections were asserted to the sale based on the in-
sider status of the purchaser entities. In a normally

casetext.com/case/ehrenberg-v-roussos-in... 6 of 14

Exhibit 6

CaS€ 14-50333-btb DOC 439-1 Entered 12/17/18 12212:02 Page 38 Of 55

functioning adversary process, proposed sales to in-
siders frequently generate considerable creditor op-
position. For example, in Family Christian,the debtors
voluntarily withdrew a motion to sell substantially all
of their assets to an insider after encountering numer-
ous objections from creditors. 533 B.R. at 607. Even
after the debtors obtained court approval of more ro-
bust bidding procedures, substantial creditor opposi-
tion to the insider bid persisted. Id.at 604. See also Tidal
Construction,446 B.R. at 622(describing creditor objec-
tions to an insider sale); WA. Mallory Co.,214 B.R. at
835-36(same).

The Complaint's omission of allegations that the 1994
sales price was materially lower as a result of the fraud
does not defeat the fraud on the court claim. ln this re-
spect, the Court declines to follow Menchise v. Stqffen
(In re Stqffen),464 B.R. 450 (Bankr.M.D.Fla.ZOlZ)and
Gekas v. Pipin (In re Met-L-Wood Corp.),861 F.Zd 1012
(7th Cir.1988). Both cases held that it would be fraud
against creditors, but not fraud on the court, for a
debtor's controlling officer "to use his control to Walk
off with its [the debtor's] principal assets for a song,
shucking off the unsecured creditors in the process.”
Met-L-\Vood,86l F.Zd at 1019. As rationale for their
holdings, Stefj‘enand Met-L-Woodpoint to the necessi-
ty of finality in bankruptcy sales to maximize the sales
price. Met-L-Wood,861 F.Zd at 1019; Stejj"en,464 B.R.
at 459-60.

Stejj"enand Met-L-\Voodpay insufficient attention to
the decreased sale price that inevitably results when
debtors collusively sell assets to entities under their
secret control. As discussed, debtors in such schemes
have no incentive to aggressively market the assets so
that the estate obtains optimal value. Therefore, im-
munizing fraudulent and collusive sales from later at-
tack decreases sale prices. And allowing the court to
remain infected by such serious fraud undermines the
legitimacy of the bankruptcy sales process, further de-

terring serious bidders.

<`/a/¢ casetext

Indeed, the Sale Motion suggests that the Properties
may not have been adequately marketed.n'l`heodo-
sios' declaration in support of the Sale Motion states
that he did not enter into a listing agreement with
any real estate brokers, purportedly because each bro-
ker demanded exclusivity and Theodosios “wanted the
widest possible base of support in marketing” the
Properties. Declaration of Theodosios Roussos at il 14
(Complaint, Exhibit 4). The marketing efforts consist-
ed of informal contact with real estate brokers and
the distribution of flyers. Id.The Sale Motion does not
specify how many flyers were distributed or where
they were distributed. Once again, the Bankruptcy
Court's lack of awareness of the true nature of the
sale prevented it from applying the heightened scruti-
ny that could have brought to light any inadequacies
in the marketing process.

12. The Sale Motion is attached to the Complaint
and is therefore properly considered by the Court
in the context of a motion to dismiss.

Relying upon Robertson v. Isomedix, Inc. (In re Inl’l Nu-
tronics, Inc.),28 F.3d 965 (9th Cir.1994)and Stan Lee Me-
dia, lnc. v. Conan Sales Co., LLC,Z:ll-cv-06861-SVW,
Doc. No. 91 (C.D.Cal. Feb. 8, 2012) (unpublished dis-
position), a)j'd,546 Fed.Appx. 725 (9th Cir.2013), De-
fendants contend that the Complaint does not allege
`1 "» facts sufficient to state a claim for fraud on the

court. As explained below, those cases do not apply.

In Nutronics,the Chapter 7 Trustee rejected two com-
peting offers to purchase the debtor's assets submitted
by lsomedix and Radiation Sterilizers, lnc. (“RSI”). Nu-
tronics,28 F.Sd at 967. The Trustee instructed
Isomedix and RSl to submit new bids. Id.Upon learn-
ing that they were the only two bidders, lsomedix
and RSI formed a joint venture and submitted a much
lower combined bid, which the Trustee ultimately ac-
cepted. Id.The Trustee sought and obtained approval
of the combined Isomedix/RSI bid from the Bank-
ruptcy Court. Id.ln so doing, the Trustee expressed no
objection to the Isomedix/RSl joint bid, Id.

casetext.com/case/ehrenberg-v-roussos- in... 7 of 14

Exhibit 6

CaS€ 14-50333-btb DOC 439-1 Entered 12/17/18 12212:02 Page 39 Of 55

Twenty-two months after obtaining court approval
of the sale to lsomedix/RSI, the Trustee filed an ad-
versary proceeding against lsomedix and RSI seeking
to invalidate the sale. Id.The Trustee alleged that the
combined bid constituted an unlawful business com-
bination in violation of the Sherman Anti-Trust Act.
ld.The Trustee sought to avoid the sale under § 363(n),
which provides that sales may be avoided “if the sale
price was controlled by an agreement among potential
bidders at such sale.” Id.

The Nutrom'cscourt affirmed the dismissal of the
Trustee's complaint ldat 971. The court explained
that the Trustee's claim under § 363(n) was more ap-
propriately characterized as a motion for relief from a
final order under Rule 60(b)(3). Idat 969. As such, the
claim was barred by Rule 60(b)'s one-year statute of
limitations Id.

The court found that the claims were also barred by
res judicata. ldat 970. In making this finding, the court
emphasized that the Trustee was fully aware of the
collusive behavior at the time he sought court ap-
proval of the sale order:

Here the Trustee bases his present antitrust
claim on collusive behavior of lsomedix and
RSI that was known to him at the time he
sought confirmation of the sale, and, indeed,
the ‘collusion” was apparent on the face of the
bid, If the joint bid was unduly low because of
unlawful collusion, and that fact was known to
the trustee at the time, then it should have been
brought to the attention of the bankruptcy
court. There is little purpose in the court's
confirming a sale if it has no power or duty
to determine whether the terms of sale are in
the best interests of the estate. Thus this
proceeding confirming the sale was a
perfunctory and narrow one only because the
Trustee chose not to make it otherwise.

ga Casetext

Id.

The facts of Nutronicsbear little relation to the facts
of the present case, The Trustee's complaint in Nu-
tronicsdid not even assert a claim for fraud on the
court, The Nutronicscourt based its decision upon Rule
60(b)(not Rule 60(d)(3)), and upon the fact that the
Trustee was precluded from asserting the collusion
claim as a result of his failure to do so previously.
In determining that the Trustee's complaint could be
characterized only as a motion under Rule 60(b), the
Nutronicscourt implicitly concluded that whatever
fraud may have occurred was not serious enough to

constitute fraud on the court.

The Court notes that the fraud alleged in Nutronicswas
far less serious than the fraud alleged here. lt is unclear
whether the bankruptcy court that approved the sale
to the lsomedix/RSI joint venture was aware of the
fact that lsomedix and RSI had submitted separate
higher competing bids before submitting a lower
combined bid, The court, however, was aware of the

l essential facts of the sale, including the identity of
the purchasers, the fact that the purchasers had sub-
mitted a joint bid, and the sales price,

In the present case, the court was not aware of an es-
sential fact of the sale-namely, that the purchaser en-
tities, purportedly acquiring the Properties at arms-
length, were in fact under the secret control of the
debtors-in-possession, the Roussos Brothers. Even
more damaging, the court's lack of awareness was a
direct result of the false declarations submitted by the

Roussos Brothers.

Contrary to Defendants' contention, Nutrom'csdoes
not stand for the proposition that a bankruptcy sale
may be attacked only under Rule 60(b), and never un-
der Rule 60(d)(3). Such a reading would eviscerate
the Court's broad equitable powers to cleanse itself
of fraud and would render Rule 60(d)meaningless, at
least with respect to bankruptcy sales.

casetext.corn/case/ehrenberg-v-roussos-in... 8 of 14

Exhibit 6

CaS€ 14-50333-btb DOC 439-1 Entered 12/17/18 12212:02 Page 40 Of 55

Stan Lee Mediais likewise inapposite ln Stan Lee,Chap-
ter 11 debtor-in-possession Stan Lee Media, lnc. (“SL-
Ml”) obtained bankruptcy court approval of a settle-
ment with creditor Conan Sales Company, LLC
(“CSC"). Stan Lee,2:11-cv-06861-SVW, Doc. No. 91,
at *3. SLMI sought the agreement so that its intellec-
tual property assets would not be foreclosed upon by
CSC. Id.Under the agreement, SLMl assigned its lP as-
sets to CSC in exchange for a $275,000 payment Id.

Ten years later, SLMI, facing seller's remorse, moved
to invalidate the court-approved settlement agree-
ment, asserting fraud on the court. Id.at *9. As the
basis for its fraud on the court claim, SLMI alleged
that (1) its shareholders had not received notice of the
proposed settlement; (2) one of its attorneys, Arthur
Lieberman, held a financial interest in adverse party
CSC; (3) the settlement motion had not disclosed the
true value of the assets; (4) the stipulation approving
the settlement was not signed by a legally authorized
representative; and (5) the settlement was not ap-
proved by the board. Id.

The Stan Leecourt rejected SLMl's arguments. The
court explained that SLMl's shareholders were not en-
titled to notice of the settlement agreement Id.at *7.
lt acknowledged that attorney Lieberman may have
been conflicted, but pointed out that the agreement
was negotiated by another attorney, Klausner, with
the full support of the creditor's committee Id.at *7-8.
The court further noted that there was no evidence
that Klausner had acted other than in the best interests
of the creditor‘s committee Id.at *10. The evidence
showed that Klausner had negotiated an arms-length
agreement on the committees behalf. Id.

The facts of Stan Leeare nothing like those of the pre-
sent case In contrast to Stan Lee,the sale in the present
case was not at arms-length and the debtors-in-pos-
session concealed that fact from the Bankruptcy
Court. The debtors-in-possession were not acting in

the best interests of the estate, as opposed to Klausner,

/;@ casete)<t

whom the Stan Leecourt found acted in the best inter-

ests of the creditor's committee

The Court rejects Theodosios' contention that the
Rule 60(d)(3)claim for relief is barred for not being
brought within a reasonable period of time "There is
no statute of limitations for fraud on the court.” Va-
lerio v. Boise Cascade Corp.,SO F.R.D. 626, 640 n. 10
(N.D.Cal.1978)afj'd,645 F.Zd 699 (9th Cir.1981). Even
if a statute of limitations did apply, the Complaint al-
leges that Michaelides did not discover the fraud until
2015. complaint ar ~ m s ss.“rhe UsT did nor dis-
cover the fraud until june 18, 2015, shortly before fil-
ing the motion to reopen. The Chapter 7 Trustee, the
real party in interest, was appointed shortly after the
Court granted the motion to reopen, and discovered
the fraud upon being appointed Therefore, the Com-
plaint was brought within a reasonable time

13. The Complaint alleges that Michaelides dis-
covered the arbitration action-which provides
evidence of Harry and Theodosios' control of
S.M.B. and O.F.-“in the beginning of 2015."
Complaint at 1 56. Defendants’ contention that
the fraud was discovered in 2005 misreads the
Complaint. First, the Chapter 7 Trustee was not
even appointed until 2015 and therefore could not
have discovered the fraud in 2005. Second, the
Complaint alleges that Michaelides conducted a
judgment debtor examination of Theodosios in
2005, and that Theodosios falsely stated that he
had no interest in O.F. and S.M.B. Therefore,
even if Michaelides' knowledge in 2005 could im-
puted to the Trustee (which it cannot be),
Michaelides had no knowledge of the fraud in
2005.

The Court rejects Theodosios' argument that the
fraud on the court claim was irrevocably abandoned
by the previous Chapter 7 Trustee when the cases
were closed in 2002. Section 554(c) provides that “any
property scheduled under section 521(a)(1) of this title
not otherwise administered at the time of the closing
of a case is abandoned to the debtor and administered
for purposes of section 3500f this title” Harry and

casetext.com/case/ehrenberg-v- roussos-in. .. 9 of 14

Exhibit 6

CaS€ 14-50333-btb DOC 439-1 Entered 12/17/18 12212:02 Page 41 Of 55

Theodosios did not schedule the claim for fraud on the
court, so section § 554(c) does not apply. The fraud
on the court claim remains property of the estate pur-
suant to § 554(d), which provides that "property of the
estate that is not abandoned under this section and
that is not administered in the case remains property
of the estate.”

At oral argument, Harry asserted that under Rule
60(d)(3), the Court could not set aside the Sale Order
because Rule 60(d)(3)refers only to setting aside judg-
ments, not orders. Harry pointed to Rule 60(b)'s pro-
vision for relief from a “final judgment, order, or pro-
ceeding,” and suggested that the omission of “order”
in Rule 60(d)(3)was an intentional limitation upon the
Court's power.

Harry's argument misapprehends the Court's broad-
ranging equitable powers to cleanse itself of fraud un-
der Rule 60(d)(3). Courts have spoken with clarity and
firmness on this issue: “The power to unearth [fraud
upon the court] is the power to unearth it effectively.
Accordingly, a federal court may bring before it by ap-
propriate means all those who may be affected by the
outcome of its investigation.... No doubt, if the court
finds after a proper hearing that fraud has been prac-
ticed upon it, or that the very temple of justice has
been defiled, the entire cost of the proceedings could
justly be assessed against the guilty parties.” Universal
Oil Products Co. v. Root Ref.` Co.,328 U.S. 575, 580, _6__6_
S.Ct. 1176, 90 L.Ed. 1447 (1946).

Adopting Harry's argument would render bankruptcy
courts impotent against the machinations of fraud-
sters. Much of the business of a Bankruptcy Court is
conducted through orders rather than judgments. For
example, a chapter 11 plan, which can permanently al-
ter the rights of creditors and in many cases substan-
tially reduce the Value of their claims, is confirmed
through an order, not a judgment.

B. The Fifth Claim for Relief
(Fraud) and Sixth Claim for Relief

<@ casetext

(Breach of Fiduciary Duty) are
Dismissed with Leave to Amend

The fifth and sixth claims for relief seek compensatory
and punitive damages against Harry and Theodosios,
based upon ' 735 Harry and Theodosios' procurement
of the August 5, 1994 Sale Order, and subsequent
transfer of the Properties to O.F. and S.M.B. on Oc-
tober 19 and November 29, 1994, Harry and Theo-
dosios' cases were converted to chapter 7 on May 2,
1995. Both Harry and Theodosios received discharges
on January 12, 1996.

Harry and Theodosios' personal liability for any
wrongful actions associated with procuring the Sale
Order was terminated by the January 12, 1996 dis-
charge The period under which the discharge could
be revoked under § 727(e)(1) expired on January 12,
1997. The period under which the discharge could be
revoked under § 727(e)(2) expired on june 27, 2002,
the date the cases were closed. Section 727(e) is a
statute of repose and, as such, its deadlines are not
subject to equitable tolling. See Elliott v. Weil (In re El-
liot),529 B.R. 747, 754 (9th Cir. BAP 2015)(“We agree
with the First Circuit BAP that, based upon the logic
of the Supreme Court's decision in Kontrick,§ 727(e) is
both Congress's grant to, and limitation on, a bank-
ruptcy court's subject matter jurisdiction over dis-
charge revocation actions. Section 727(e) is a non-
waivable statute of repose, and its time limits are not
subject to tolling such that the failure to commence a
§ 727(d) adversary proceeding within the time period
specified in § 727(e) deprives the bankruptcy court of
jurisdiction to adjudicate that action.”).

Plaintiff attempts to avoid the effect of the discharge
injunction by arguing that the Court should modify
the date of the order for relief under § 348(b). Section
348(b) provides that “[u]nless the court for cause or-
ders otherwise," the date of the order for relief in a
converted case is the date upon which the case was
converted. As applied to the present case, § 348(b)
means that the date of the order for relief in Harry

casetext.com/case/ehrenberg-v-roussos-in. .. 10 of 14

Exhibit 6

CaS€ 14-50333-btb DOC 439-1 Entered 12/17/18 12212:02 Page 42 Of 55

and Theodosios' chapter 7 bankruptcies was May 2,
1995 (the date the chapter 11 cases were converted to
chapter 7). Consequently, unless the date of the or-
der for relief is modified “for cause,” the chapter 7 dis-
charge expunges Harry and Theodosios' liability for
the conduct associated with procuring the Sale Order,
since that conduct occurred preconversion. See, e.g., In
re Toms,229 B.R. 646, 653 (Bankr.E.D.Pa.1999)(“Thus,
when a bankruptcy case is converted to chapter 7 from
chapters 11, 12 or 13, section 727(b) renders dis-
chargeable all debts which arose before the date of

conversion").

At least one court has modified the date of the order
for relief to prevent the debtors from receiving a dis-
charge of debts accrued post-filing but pre-conver-
sion. The court in In re Morris,155 B.R. 422, 431
(Bankr.W.D.'l`ex.1993)reasoned that modifying the
date was appropriate because the debtors converted
solely to discharge $100,000 in post-petition gambling
debts.HHowever, Plaintiff cites no authority-and the
Court has found none-in which cause existed to
modify the date of the order for relief nineteen years
after the debtors' discharge and thirteen years after
the closing of the cases. Such retroactive modification
of the date would be inconsistent with the finality
of the discharge, exemplified by § 727's strict limita-
tions on discharge revocation. ‘T.‘»¢» The consequences
of retroactive modification of the date of the order for
relief are greater than those of invalidating the Sale
Order. Modifying the date Would re-establish the en-
forceability of debts that have long been discharged
Such modification would affect numerous parties,
most of whom are not before the Court.

14. Other courts addressing the issue failed to find
sufficient cause to modify the date See, e.g., In re
Toms,229 B.R. 646, 657
(Bankr.E.D.Pa.1999)(although debtor's conver-
sion would discharge law firm's fees, the conver-
sion from chapter 13 to chapter 7 was not in bad
faith because the chapter 13 case had no reason-
able likelihood of success); Rosenberg v. Corio (In re
Corio),No. ADV, 07-1899, 2008 WL 4372781

§§ casete)<t

(D.N.J. Sept. 22, 2008)(debtor's conversion from
chapter 13 to chapter 7 shortly after creditors had
obtained stay-relief to pursue entry of a state
court judgment was not in bad faith).

The Court finds that, as a matter of law, § 348(b)
may not be invoked to modify the date of the order
for relief nineteen years after discharge and thirteen
years after case closing. As a result, the discharge in-
junction bars Plaintiff from seeking to recover against
Harry and Theodosios' personal, non-estate property
with respect to the fraud and breach of fiduciary duty

claims.

However, the discharge injunction does not prevent
Plaintiff from naming Harry and Theodosios as nom-
inal parties provided it is clear that Plaintiff will not
seek to collect against their personal assets. See Rader
v. Carson (In re Rader),488 B.R. 406, 415 (9th Cir. BAP
2013)(“In Munoz,the court was faced with determining
whether the discharge injunction would be violated
if a party sought to establish liability against a debtor
solely for the purpose of pursuing payment from a
third party. The court in Munozdecided it would not,
and stated that ‘[w] here the purpose of the action is to
collect from a collateral source, such as insurance or
the UEF [Uninsured Employers Fund], and the plain-
tiff makes it clear that it is not naming the debtor as
a party for anything other than formal reasons, no

bankruptcy court order is necessary.’ ").

The Court also finds that Plaintiff has failed to suffi-
ciently plead that the claims for fraud and breach of
fiduciary duty are not barred by the statute of lirnita-
tions. Under California law, an action based on fraud
accrues on the date the Plaintiff discovers the facts
constituting the fraud California Code of Civil Pro-
cedure §§ 337and 338(d). The “discovery rule” “post-
pones accrual of a cause of action until the plaintiff
discovers, or has reason to discover, the cause of ac-
tion." Fox v. Ethicon Endo-Surgery, Inc.,35 Cal.4th 797,
27 Cal.Rptr.Sd 661, 110 P.3d 914. 920 (2005). “ln Or-
der to rely on the discovery rule for delayed accrual of

a cause of action, ‘[a] plaintiff whose complaint shows

casetext.com/case/ehrenberg-v-roussos-in... 11 of 14

Exhibit 6

CaS€ 14-50333-btb DOC 439-1 Entered 12/17/18 12212:02 Page 43 Of 55

on its face that his claim would be barred without the
benefit of the discovery rule must specifically plead
facts to show (l) the time and manner of discovery
and(2) the inability to have made earlier discovery de-
spite reasonable diligence.’ ” Idat 920-21(internal cita-

tions omitted).

The Complaint contains extensive allegations regard-
ing Michaelides’ attempts to uncover the fraud and
breach of fiduciary duty, but does not contain suffi-
cient allegations showing that Plaintiff, the Trustee,
exercised the required diligence Michaelides' actions
cannot be imputed to the Trustee

Finally, the Court rejects Defendants’ argument that
the Trustee lacks standing to pursue the fraud and
breach of fiduciary claims, Defendants invoke the
Wagoner Rule, a Second Circuit doctrine holding that
the Trustee lacks standing to assert claims predicated
upon injury to creditors, In CarrAmerica Realty Corp. v.

Nvidia Corp.,302 FedAppx. 514, 517 (9th Cir.2008), as

amended(jan. 22, 2009), as amended(Mar. 10, 2009), the
Ninth Circuit declined to follow W¢_zgoner:

The Creditors argue that Trustee standing is
barred under Shearson L¢hman Hutton, Inc. v.
Wagoner,944 F.zd 114, 120 (2d cir.1991)(‘A
claim against a third party for defrauding a
corporation with the cooperation of
management accrues to creditors, not to the
guilty corporation.'

': ). However, the Wagonerrule has been
much criu`cized and we decline to follow it. See
In re Senior Cottages of Am., LLC,482 F.3d 997,
1003-04 (8th Cir.2007)(listing authorities
rejecu'ng Wagonerand concluding that the in
pari delictodefense has nothing to do with
trustee standing).

age casetext

C. The Seventh Claim for Relief
(Aiding and Abetting Breach of
Fiduciary Duty) is Dismissed with
Leave to Amend

The Court finds that the Complaint fails to sufficiently
show that the claim for aiding and abetting breach of
fiduciary duty is not barred by the statute of lirnita-
tions. Therefore, the seventh claim for relief is dis-
missed with leave to amend

As opposed to the fraud on the court clairn-as to
which there is no statute of limitations-a claim for
aiding and abetting breach of fiduciary duty is subject
to a statute of limitations of either three or four years,
depending on the specific circumstances of the breach.
See generally Schneider v. Union Oil Co.,6 Cal.App.3d
987, 993, 86 Cal.rtp_tr. 315 (Ct.App.197o)(discussing
different statutes of limitation that may apply to a
claim for breach of fiduciary duty).

Although it may be inferred from the context in which
the Complaint was filed that the Trustee became
aware of the fiduciary breach sometime after he was
appointed in 2015, the Complaint does not specifically
allege the precise date of awareness. The Complaint
also fails to sufficiently allege that the Trustee exer-
cised due diligence in attempting to discover the facts,
as is necessary to equitably toll the statute of lirnita-
tions. 15Fed. Election Comm'n v. Williams,104 F.3d 237,
240-41 (9th Cir.1996).

15, As stated previously, the Complaint contains
extensive allegations as to Michaelides' attempts
to uncover the fraud and breach of fiduciary duty.
Michaelides' actions cannot be imputed to the
Trustee --------

The Court also notes that, by virtue of § 524(a)(3), the
Trustee's recovery against non-debtor spouses Paula
and Christine must be limited to those spouses‘ “sep-
arate property and any pre-bankruptcy community
property not included in the estate.” Sanwa Bank Cal-
ifornia v. Chang,87 Cal.App.4th 1314, 1318-19, M

casetext.com/case/ehrenberg-v- rouss os- in... 12 of 14

Exhibit 6

CaS€ 14-50333-btb DOC 439-1 Entered 12/17/18 12212:02 Page 44 Of 55

Cal.Rptr.2d 330l 333 §2001). As explained by the San-
wa Bankcourt, although § 524(a)(3) is “not a discharge

of personal liability for the non-filing spouse,” it does
prevent “recovery, by a creditor holding a community

claim, of after-acquired community property." Id.

D. The Fourth Claim for Relief
(Turnover Under § 542) States a
Claim Upon Which Relief May Be
Granted

Section 542provides: “[A]n entity, other than a cus-
todian, in possession, custody, or control, during the
case, of property that the trustee may use, sell or lease
under section 363 of this title, shall deliver to the
trustee, and account for, such property or the value
of such property, unless such property is of inconse-
quential Value or benefit to the estate.” The “property”
referred to in § 542"is generally understood to mean
‘property of the estate,’ as defined in section 541." 5
Collier on Bankruptcy{ 542.02[2] (16th ed. rev.2015).

Assuming that the allegations set forth in the Com-
plaint are true, as the Court must in the context of a
motion to dismiss, the Properties remain property of
the estate. The Sale Order, having been procured by
fraud on the court, is void ab initio. See ' *l»‘ Amen'ca's
Servicing Co. v. Schwartz-Tallard,438 B.R. 313, 320
(D.Nev.2010)(holding that an order obtained through
fraud on the court is void ab initio). As a result, the
estate was never divested of its interest in the Prop-
erties. The cases cited by Defendants holding that
turnover could not be invoked subsequent to a § 363
sale do not apply as those cases did not involve a void

Sale Order procured through fraud on the court.

E. The Quiet Title Action is Not
Time-Barred

“Since there is no statute of limitations governing qui-
et title actions as such, it is ordinarily necessary to

refer to the underlying theory of relief to determine

@ casete)<t

which statute applies.” Muktarian v. Barmby,63 Cal.2d
558, 47 cal.Rptr. 483, 407 P.2d 659 (196_51. Plaintifrs
quiet title action is predicated upon the action to Va-
cate the sale for fraud on the court, As explained
above, there is no statute of limitations for actions as-
serting fraud on the court, Even if the Court were to
impose a timeliness requirement on the fraud on the
court claim, the Court finds Plaintiff discovered the
fraud in 2015 and that accordingly, the claim is timely.
Consequently, Plaintifi's quiet title action is not time-

barred.

Defendants’ reliance upon McCaslin v. Hamble n ,37
Cal.2d 196, 231 P.2d 1 j1951[is misplaced ln Mc-
Caslin,the defendant acquired title to property through
a tax deficiency sale, 37 Cal.2d at 197, 231 P.2d l. The
original owners sought to quiet title against the de-
fendant. Id.at 197-98, 231 P.2d 1. The McCaslincourt
found that under § 175 of the Revenue and Taxation
code, title to property acquired in a tax deficiency sale
was entitled to a conclusive presumption of validity
unless the deed was challenged within one year. Id.at
198, 231 P.2d 1. The facts of McCaslindo not apply to

the case at hand.

F. Michaelides' Previous State
Court Litigation Does Not Support
Dismissal of the Complaint

Defendants devote substantial space to describing pre-
vious state court litigation between Michaelides and
themselves The Court takes judicial notice of the doc-
uments submitted in connection With the state court
litigation but finds those documents to be of minimal
relevance in determining the instant motions to dis-
miss. Quite simply, Michaelides is not the real party in
interest in this action; the Chapter 7 Trustee is.

Defendantsl argument that the Complaint must be
dismissed on the grounds of judicial estoppel and
waiver suffer from the defect of imputing Michaelides'
actions to the Chapter 7 Trustee. The extent to which

Michaelides may or may have waived her claims, or

casetext.com/case/ehrenberg-v- roussos- in... 13 of 14

Exhibit 6

CaS€ 14-50333-btb DOC 439-1 Entered 12/17/18 12212:02 Page 45 Of 55

the extent to which Michaelides may or may not be
judicially estopped, has no bearing upon the Chapter
7 Trustee's ability to bring this action. The Trustee is
independent of Michaelides and is not bound by her
actions.

Defendants’ contention that the Trustee “is being used
as a tool to do [Michaelides’] bidding,” Theodosios
MTD at 22 n.5, is not well taken. The Trustee re-
tained special litigation counsel only after he conduct-
ed an independent evaluation of the action and con-
cluded that it had merit. See generallyVerification of
Complaint, signed by Chapter 7 Trustee Howard M.
Ehrenberg [Doc. No. 1]. Unsubstantiated and incen-
diary allegations that the Trustee is acting in bad faith
serve no purpose and are of no assistance to the Court
in adjudicating the issues posed by the Complaint.

III. Conclusion

For the foregoing reasons, the Trustee's Complaint
states claims for relief to vacate the Sale Order for
fraud on the court under Fed. R. Civ. P. 60jd}j3[, to
quiet title under California Code of Civil Procedure §
761.010, for declaratory relief under 28 U.S.C. § 2201
and for turnover under Bankruptcy Code § 542. The

 

claims for relief for fraud, breach of fiduciary duty, and
aiding and abetting breach of fiduciary duty are dis-

missed with leave to amend

 

@ C a S etext casetext.com/case/ehrenberg-v-roussos-in...

-207-

14 of 14

Exhibit 6

CaS€ 14-50333-btb DOC 439-1 Entered 12/17/18 12212:02 Page 46 Of 55

EleBlT _Z_

EleBlT __7_

`2°8` Exhibit 7

CaS€ 14-50333-btb DOC 439-1 Entered 12/17/18 12212:02 Page 47 Of 55

‘\»/`».‘: , "l ~',,1>\ ' ': t’v . 4 l'\-"ilr"w_~’\"`,l l'.". I» .' 1 at ~'" i`~ ‘.”,1' , `l l `l' l l "

Forn'is Law yer Markeling Corporate Counse| Law Studenls
thLaw Caselaw Novada NV Supreme Q. NC DSHM:v. GARNER
NC DSH INC v. GARNER
Print Font slze: A A Reset
Supreme Court of Nevada.

NC-DSH, INC., a Nevada Corporation d/b/a Valley Hospital Medical Center,
Appellant, v. Clark L. GARNER, Individually, as Special Administrator of the
Estate of Carole L. Garner, Deceased, and as Special Administrator of the Estate of
Bobby John Garner, Deceased; Steven G. Garner; Rhonda V. Scbwantes; and
Aaron K. Garner, Respondents.

No. 49029.
Decided: October 29, 2009

BEFORE THE COURT EN BANC.Tuverson & McBride and Ftic K. Stryker, Las Vegas, for Appellant.
Crockett & Myers and J.R. Crockett Jr. and Richard W. Myers, Las Vegas, for Respondents.
OPINION

Valley Hospital appeals from an order vacating a stipulated final judgment under NRCP 60(b) for fraud
on the court. The fraud was committed by Lawrence Davidson, the lawyer who brought this
malpractice case for the Garner family, plaintiffs below. Without the knowledge or approval of his
clients, Davidson settled their case for $ i 60,000, forged the necessary settlement papers, and
disappeared with the money. Because Davidson was the Garners' agent, albeit a faithless one, the
district court conditioned its order on the Garners giving Valley Hospital credit for the $ 160,000
against any eventual recovery they might make. Out both its $160,000 and the litigation peace it
expected in return, Valley Hospital appeals.

Valley Hospital characterizes Davidson's misconduct as “intrinsic fraud.” lt argues that the district
court should have ruled the Garners' motion untimely, because it was not filed within six months of the
stipulated judgment being entered as NRCP 60(b)(3) requires; further, that the Garners should have
proceeded by independent action, not motion, to set aside the judgment. The Hospital also maintains
that Davidson had actual and apparent authority to settle the Garners'claims: Unlike the Garners, who
chose Davidson as their lawyer, Valley Hospital and its lawyer had no choice but to deal with Davidson;
it is bad policy and uniiair, the Hospital argues, to visit the consequences of an opposing party‘s
lawyer's fraud on innocent parties like Valley Hospital and its lawyer, who took all reasonable steps to
document a valid, enforceable settlement Finally, the Hospital argues that the district court erred in
not finding that the Garners ratified the settlement

We reject Valley Hospital's arguments and afl"irm. The district court found that Davidson committed
“fraud upon the court," which is not subject to NRCP 60(b)(3)‘s six-month limitations period. Murphy
v. Murphy, 103 Nev. 18§,186, Z'H P.2d 238, 7 39 (1987]. Although true fraud on the court is rare
and requires “egregious misconduct,” Occhluto v. Occhiuto, 22 Nev. 133, 146 n. 2, 625 P.2d §68, 570
n. 2 (1981) (quoting United States v. International Telephone &Tel. Corp., 339 F.Supp, 22, 29
(D.Conn.1972)), the district court did not abuse its discretion in finding such fraud by Davidson here.
Nor were its findings that Davidson lacked authority and the Garners did not ratify the settlement
clearly erroneous. Finally, while the Hospital argues the Garners' motion was untimely because riot
made within six months of entry of judgment, it did not establish prejudicial delay.

DISCUSSION

The Garners brought their motion to set aside the stipulated judgment unde§ag\€? 60(b). As amended

JuslioeMai

mg ;x;t`

Search FindLaw

Reference

Findl,aw Carccr Center

Se|ect a Job '|'it|e

Attorney ~
Corporate Counse|

Academic

Judicia| Clerk

Summer Associate

|ntern

Law letar|an '

lSearch J_obs`; Post a Job | Careers Home

Vlew llore

Exhibit 7

CaS€ 14-50333-btb DOC 439-1 Entered 12/17/18 12212:02 Page 48 Of 55

eEective January 1, 2005, NRCP 60(b) largely replicates Fed.R.Civ.P, 60(b), as written before the
Federal Rules' 2007 revisions.i Like its federal counterpart, NRCP 60(b] has two separate provisions
that address fraud, The first is NRCP 6o(b)(3), which provides, “On motion and upon such terms as
are just, the court may relieve a party . from a final judgment, order, or proceeding for . fraud (whether
heretofore denominated intrinsic or extrinsic), misrepresentation or other misconduct of an adverse
party ." The second provision addressing fraud appears in NRCP 60(b)'s “savings clause.” The
savings clause says, “Tiiis rule does not limit the power of a court to entertain an independent action to
relieve a party from a judgment, order, or proceeding, or to set aside a judgment for fraud upon the
court.” 2 While a motion under NRCP 60(b)(3) must be made “not more than 6 months after the
proceeding was taken or the date that written notice of entry of the judgment or order was served,"
NRCP 60(b) does not specify a time limit for motions seeking relief for “ fraud upon the court."

NRCP 60(b)(3) does not apply

Valley Hospital argues that Davidson’s fraud was “intrinsic" not “extrinsic” to the stipulated
judgment. ln its view, this makes the fraud remediabie, if at all, only under NRCP 60(b)(3), or by
independent action. This argument is tlawed, on multiple levels.

labeling the basis for the Garners' motion “intrinsic” rather than “extrinsic" fraud does not bring it
within NRCP 60 (b)(3) or make NRCP 60(b)(3)`5 six-month limitations period apply, Ever since its
1981 amendment to import the parenthetical phrase-“(whether heretofore denominated intrinsic or
extrinsic)”-from its federal model, NRCP 60(b)(3) has applied to both intrinsic and extrinsic fraud,
See Carlson v. Carlson, 108 Nev. 558, 362 n, 6, 852 P.2d 580z 383 n. 6 (1992); Occhiuto, 97 Nev. at
146 n. 2, 625 P.2d at 570 n. 2.3 The 1981 amendment to NRCP 60(b)(3) abrogated the older cases like
Gilbert v. Warren, 25 Nev. 296, 299, 523 P.2d 626, 698 (i97 9], and Manville v. Manville, z 9 Nev. 382,
489-90, 38_7_ P.2d 661l 662 (1963), to the extent they relied on the distinction between intrinsic and
extrinsic fraud to decide whether a motion fell under NRCP 60(b)(3) and its six-month deadline. See
11 Charles Alan Wright, Arthur R. Miller &Mary Kay Kane, Federal Practice and Procedure § 2868 (2d
ed. 1995] (noting that the distinction between extrinsic and intrinsic fraud “rests on clouded and
confused authorities, its soundness as a matter of policy is very doubtful, and it is extremely dih’icult to
apply") (footnote omitted).

More germane: NRCP 60(b)(3) by its terms only applies to fraud “of an adverse party.” The district
court found that neither Valley Hospital nor its lawyer had any knowledge of or complicity in
Davidson’s fraud, Davidson victimized them, equally with the Garners, NRCP 60(b)(3) and its six-
month limitations period thus do not apply. because the Garners‘ motion was not based on “fraud
(whether . intrinsic or extrinsic), misrepresentation or other misconduct of an adverse party,” NRCP
60(b)(3) (emphases added). Other courts, applying like rules to like facts, have so held, and we read
our rule no differently McKinney v. Boyle, 505 F,2d 632, 633-34 (9th Cir.1968] (holding that where
the movant's lawyer and nonparty wife committed fraud in concluding his case, the motion did not
involve fraud “of an adverse party,” taking it outside Fed.R.Civ.P, 60(b)(3) and its one-year time iimit);
Flowers v. R.igdon, io i Obio App,§d 12 2, 655 N.Ead 255L 236 (1995] (holding that, while “[f]raud,
inter partes, without more, should not be a fraud upon the court, but redress should be left to a motion
under [the Ohio counterpart to NRCP] 60(b)(3) or to the independent action," a lawyer who defrauds
his clients by stipulating to a bogus judgment concluding their claims commits a “fraud upon the
court”) (quotation omitted); see Latshawv. Trainer Wortham & Co., lnc., 352 F.3d 1022 , 1102 (9th
Cir.2006) (holding that “[s]ubsection (b)(3) permits relief only when the fraud was committed by ‘an
adverse party’ ”),

The Garners were not required to file an independent action

Nor does it make a difference that the Garners proceeded by motion in the underlying case instead of
filing an independent action. “A party is not bound by the label he puts on his papers, A motion may
be treated as an independent action or vice versa as is appropriate.” Wright, Miller & Kane, supra, §
2868 (footnote omitted). Also, this court has already interpreted NRCP 60(b)'s “savings clause” to
permit a party seeking to vacate a judgment because of fraud on the court to “proceed by motion or
[to] bring an independent action," Murphy v. Murphy, 103 Nev. 185, 186, 253 P.2d z;jS, 7 39 (i 987);
he or she just may not pursue both remedies simultaneously Goodyear 'Iire & Rubber Co. v. H.K.
Porter Company, 521 F.2d 622, 7 00 (6th Cir.1975), cited with approval in Murphy, 103 Nev, at 186,

7 34 P.2d at 739. lfanything, comity and efficiency make a “motion in the court that rendered the
judgment” the preferred and “normal procedure to attack a judgment” for fraud on the court. Wright,
Miller & Kane supra, § 2868 (noting that “[d]enial of relief [by motion] in th[e rendering] court will bar
an independent equitable action in another court, unless the denial was on a ground that precluded
reaching the merits of the motion, or the circumstances have changed") (footnotes omitte d). See also
United States v. Beggerly, 523 U,S, 38, gz, 118 S.Ct.1862, 141 L.Ed.ad 32 (1998) (interpreting
Fed.R.Civ.P. 60(b) and holding that “under the Rule, an independent action should be available only to
prevent a grave miscarriage of justice," which is a “demanding standard”).

`21°` Exhibit 7

CaS€ 14-50333-btb DOC 439-l Entered 12/17/18 12212202 Page 49 Of 55
Lawyer fraud may constitute a “fraud upon the court” pursuant to NRCP 60(b)'s savings clause

The question thus comes down to whether lawyer fraud in connection with a stipulated final
judgment can qualify as a “fraud upon the court” under NRCP 60(b)'s savings clause. The district
court found that Davidson committed a “fraud upon the court” when he signed and submitted a
stipulated judgment for dismissal with prejudice to the court, which the court then signed and entered,
terminating the Garners‘ claims.

“Fraud upon the court” has been recognized for centuries as a basis for setting aside a final judgment,
sometimes evenyears after it was entered. Hazel-Atlas Co. v. Hartford Co., 322 U.S. 238, 235z 64
S.Ct. 997, 88 L.Ed. 1250 (1944) [discussing “the historic power of equity to set aside fraudulently
begotten judgments” and canvassing cases and treatises and vacating a judgment entered nine years
earlier), overruled on other grounds by Standard Oil Co. ofCal. v. United States, 522 U.S. 12, 18z 97
SCt. 31, 50 L.F.d.2d 21 (197 6). It is, of course, true that “in most instances society is best served by
putting an end to litigation after a case has been tried and judgment entered.” Id. at 244, 64 SCt. 997 .

For this reason, a final judgment, once entered, normally is not subject to challenge. However, the
policy of repose yields when “the court finds after a proper hearing that fraud has been practiced upon
it, or the very temple ofjustice has been denied.” Universal Oil Co. v. Root ng. Co., 328 U.S. 52 5z
MM S.Ct. 1 17 6, 90 L.Ed. 1447 (1946). “[A] case of fraud upon the court [calis] into question the
very legitimacy ofthe judgment." Calderon v. Thompson, 525 U.S. 538l 552, 1 1 8 S.Ct. 1489, 140
L.Ed.2d 728 (1998). Put another way, “[w]hen a judgment is shown to have been procured’l by fraud
upon the court, “no worthwhile interest is served in protecting the judgment.” Restatement (Second)
of Judgments § 70 cmt. b (1982).

The problem lies in defining what constitutes “fraud upon the court.” Obviously, it cannot mean any
conduct ofa party orlawyer of which the court disapproves; among other evils, such a formulation
“would render meaningless the [time] limitation on motions under [Rule] 60(b) (3).” Kupferman v.
Consolidated Research & Mfg. Corp., 559 F.2d 1022, 1078 (2d Cir.1972) (Friendly, J.), cited with
approval in Occhiuto, 97 Nev. at 146 n. 2, 625 P.2d at 570 n. 2, and Murphy, 103 Nev. at 186, 734 P.2d
at 739. The most widely accepted definition, which we adopt, holds that the concept

embrace[s] only that species of fraud which does, or attempts to, usbvert the integrity ofthe court
itself, or is a fraud perpetrated by officers of the court so that the judicial machinery cannot perform in
the usual manner its impartial task of adjudging cases . and relief should be denied in the absence of
such conduct.

Demjanjukv. Petrovsky, 10 F,gd 538, 352 (6th Cir.1994) (citing 7 Moore's Federal Practice § 60.33 (2d
ed.197 8)) (now at 12 Moore's Federal Practice, § 60.21[4][a] (3d ed.2009)); Kupferman, 459 F.2d at
107 8 (noting the Second Circuit adopted Moore's formulation); in re Intermagnetics America, Inc.,
226 F.2d 912, 916 (9th Cir.1991) (also adopting Moore's formulation); see Occhiuto, 97 Nev. at 146 n.
2, 625 P.2d at 570 n. 2 (citing this section of Moore's but without referring to the passage quoted in
Demjanjuk).

An attorney is an officer of the court. “Where a judgment is obtained by fraud perpetrated by an
attorney acting as an officer of the court, the judgment may be attacked for fraud on the court.” In re
Tri-Cran, lnc., 28 B.K 609, 616 (Bankr.D.Mass.1989). The Supreme Court has long recognized the
damage that lawyer dishonesty can inflict on courts and litigants:

[W]here an attorney fraudulently or without authority assumes to represent a party and connives at
his defeat; or where the attorney regularly employed corruptly sells out his client`s interest to the
other side,-these, and similar cases which show that there has never been a real contest in the trial or
hearing of the case, are reasons for which a new suit may be sustained to set aside and annul the former
judgment or decree, and open the case for a new and a fair hearing.

United States v. Throckmorton, 98 U.S. 61l 66z 25 L.Ed. 93 (1878). See Savage v. Salzmann, 88 Nev.
1935 195, 325 P.2d 362l 368 (1972) (citing Throckmorton and noting that fraud on the court involves
situations where, as a result of the fraud, a “party is kept away from the court by . such conduct as
prevents a real trial upon the issues involved”).

In addition to his duties to his clients, a lawyer also owes a duty of “loyalty to the court, as an officer
thereof, [that] demands integrity and honest dealing with the court, And when he departs from that
standard in the conduct of a case he perpetrates fraud upon the court." Demjanjuk, 10 F.3d at 352
(citing 7 Moore's Federal Practice, supra, § 60.33) (now at 12 Moore's Federal Practice, § 60.21[4][a];
see Restatement (Second) of Judgments § 7 0(1 )(a) (stating the general rule that “a judgment in a
contested action may be avoided if the judgment . [r]esulted from corruption of , the attorney for the
party against whom the judgment was rendered”). Although not present in all fraud on the court
cases, attorney involvement in the fraud is a signal characteristic of many. Demjanjuk, 10 F.3d at 352
(noting that "[c]ases dealing with fraud on the court otten turn on whether tgs i|mproper actions are

Exhibit 7

CaS€ 14-50333-btb DOC 439-1 Entered 12/17/18 12212:02 Page 50 Of 55

those of parties alone, or ifthe attorneys in the case are involved”); Fastern Financing Corp. v. JSC
Alchevsk lron, 25 8 F.R.D. 7 6, 85 (S.D.N.Y.2008) (analyzing Hazel-Atlas, Kupferman, and H. K. Po rter
Co. in these terms).

ln this case, Davidson obtained Valley Hospital's lawyer's signature on the stipulated judgment and
presented it to the district judge, who signed and entered it as the final judgment in the case, forever
concluding the Garner family's wrongful death claims. In so doing, Davidson acted as an officer of the
court and misrepresented a fraudulent settlement to the district court judge as genuine. Other courts,
confronted with like facts, have found fraud on the court, egregious enough to justify vacating the
judgment and allowing the claims to proceed. Southerland v. Irons, 628 F.2d QZ 8, 980 (6th Cir.1980),
aff`g, Southerland v. County of Oakland, 7 7 F.R.D. 7 27 (E.D.Mich.1 97 8) (upholding order vacating
stipulated judgment for fraud on the court, where the plaintiffs lawyer fraudulently misrepresented the
status of his fee and responsibility for liens); Hufl'man v. Delacruz, 712 So.2d §85, 385 -86
(Fla.Dist.Ct.App.199 8) (upholding order vacating a stipulated dismissal for fraud on the court where
the plaintiffs attorney signed the settlement stipulations without his client's permission and forged his
client's signature on the settlement check, reprinting the passage from United States v. 'l'lirockmo rto n,
98 U.S. at 65-66, as the basis for its holding); Flowers v. Rigdon, 101 Ohio App.§d 172, 655 N.E.2d
gi 236 (1 995) (upholding order vacating a stipulated judgment on the basis the plaintiff automobile
accident victims' attorney perpetrated a “fraud on the court” by falsely informing defendants that he
had authority to settle, by forging plaintiffs' signature on the entry of dismissal, release, and settlement
check, and by keeping settlement proceeds for himself); see Mcl<inney v. Boyle, 303 F.2d 632, 634
(9th Cir.1968) (reversing for evidentiary hearing in case alleging fraud by the plaintiffs attorney in
cahoo ts with the plaintiffs wife to settle his case and keep the money while the plaintiffwas in prison;
decided under the “catchall” clause in Fed.R.Civ.P. 60(b)(6) (which Nevada has not adopted, so “fraud
on the court” not expressly addressed)); General Med. P.C. v. Horizon/CMS Health Care Corp., No. 96-
72624, 2009 WL 1447 346, at *5 (ED.Mich. May 21, 2009) (vacating a stipulated judgment under new
Fed.R.Civ.P. 60(d)(3) for fraud on the court where “ the failure to disclose material facts resulted in
[the] court placing its imprimatur on a consent judgment, the primary purpose of which was to ambush
a non-party").

The lawyer's authority as agent did not extend to Davidson's fraud

We recognize the substantial countervailing argument that a client who hires a lawyer establishes an
agency relationship and that, ordinarily, the sins of an agent are visited upon his principal, not the
innocent third party with whom the dishonest agent dealt. Rothman v. Fillette, 503 Pa. 252, 362 A.2d
533,_545 (1983); Flowers v. Rigdon, 655 N.E.2d at 237-38 (Jones, P.J., dissenting). However, courts
“do not treat the attorney-client relationship as they do other agent-principal relationships . when the
question is whether a settlement agreed to by the attorney binds the client.” Grace M. Giesel, Client
Responsibility for Lawyer Conduct: Examining the Agency Nature of the Lawyer-Clie nt Relationship,
86 Neb. L.Rev. 346, 348 (2007). While a lawyer has apparent authority to handle procedural matters
for a client, “[m]erely retaining a lawyer does not create apparent authority in the lawyer” to settle his
client's case. Restatement (Third) ofthe Law Governing Lawyers § 27 cmt. d (2000); see id. § 22(1).
ln Passarelli v. J-Mar Development, 102 Nev. 285, 220 P.2d 1221 (1986), we held that a lawyer's
professional and psychiatric disintegration due to substance abuse justified an order vacating the final
judgment against his client after the lawyer failed to appear for trial. If a lawyer's addictive disorder
can justify vacating a judgment against his neglected client, notwithstanding the imposition on his
adversary, a lawyer's criminal conduct should permit a claim to relief from judgment by a victimized
client as well.

Valley Hospital makes much ofthe fact that the Garners' retainer agreement included a paragraph
entitled “power of attorney" that gave Davidson the power to sign releases “for and on behalf of the
client.” This argument is a no nstarter, however, because Davidson did not use the power of attorney
to carry out his fraud, Davidson forged each of the Garner family member's signatures in original ink
on the release, even going so far as to steals notary stamp from a neighboring office and forging the
notary's signature on the release, Furthermo re, the retainer agreement containing the power of
attorney provided, "settlement of the claim will not be made without client's consent." Based on these
facts and the testimony it heard from the Garner family members, the district court expressly found
that Davidson accomplished his fraud without the express, implied, or apparent authority of his
clients. This finding is supported by substantial evidence, which we may not disregard. See NRCP
52(a) (providing that “[f]indings of fact shall not be set aside unless clearly erroneous, and due regard
shall be given to the opportunity of the trial court to judge the credibility of the witnesses").4

The district court proceeded properly

A party seeking to vacate a final judgment based on fraud upon the court bears a heavy burden. It is
only after “a proper hearing,” Universal Oil Co., 328 U.S. at 580, 66 S.Ct. 1 176, in which the fraud has
been established by “clear and convincing evidence,” Occhiuto, 97 Nev. at 146 n. 2, 625 P.2d at 570 n.

`212` Exhibit 7

CaS€ 14-50333-btb DOC 439-1 Entered 12/17/18 12212:02 Page 51 Oi 55

2, that relief can be granted. Even then, the motion “is addressed to the sound discretion of the trial
court.” Id.

The district judge in this case conducted an evidentiary hearing and entered speciEc and adequate
findings of fact and conclusions of law. He viewed this as “a terrible case . one of the worst cases l
have seen in my . years on the bench.” He knew Davidson as “a talented lawyer, talented practitio ner,
talented trial lawyer," who “had tr[ied] a jury trial or two here.” In his view, “everybody-was-
bamboozled, including the court, by Mr. Davidson.” Recognizing the concern with two innocent
victims, one of whom hiredthe dishonest agent, the court fashioned a remedy that credited Valley
Hospital with the $160,000 Davidson stole against any eventual recovery by the Garners. But the
district court stopped there, declining to penalize the Garners with the loss of the right to adjudicate
their claim for their father's alleged wrongful death by reason of their lawyer's fraud:

[W]e lawyers, judges, and practitioners alike are very . concerned about how our profession is
perceived. We're very proud of what we believe is an honorable profession and-we`re very
concerned when something like this happens. It hurts us all. lt really does.

The district judge's finding that the court, equally with the Garners, the Hospital, and the Hospital‘s
lawyer, was defrauded by Davidson, and its conclusion that this fraud was intolerable and justiEed
vacating the stipulated judgment the court had signed, were well within its discretionary authority to
decide.

Ratification and laches

'I\/vo additional points bear discussion. First, citing Navrides v. Zurich Insurance Company, 5 Cal.gd
§§z 97 Cal.Rptr. 309, 488 P.2d 637, 640 (197 1), Valley Hospital urges us to find the Garners ratiEed
the fraud by attempting to negotiate for a settlement involving new funds of an equal amount after the
fraud came to light, effectively doubling Valley Hospital's outlay but concluding their claims for the
$160,000 Davidson disappeared with. While a client can ratify a lawyer's unauthorized act, see
Restatement (Third) of the Law Governing Lawyers § 26(3), the district court found the facts did not
support ratincation here. Unlike the defrauded client in Navrides, who sued to enforce the
unauthorized settlement, Navrides, 92 Cal.Rptr. 309z 488 P.2d at 640, the Garners consistently
protested it as fraudulent. The district court‘s Ending of no ratification was not clearly erroneous.

Second, and of greater concern, the Garners learned of Davidso n's misconduct from the State Bar of
Nevada within weeks of the court entering the stipulation and order of dismissal, yet they waited
almost 1 8 months before filing their NRCP 60(b) motion. During this time, they cooperated with the
federal government in its criminal prosecution of Davidson and with the State Bar in its disbarment
proceeding against him, and submitted a claim to the Nevada State Bar`s Client Security Fund, for which
they received $ 6,834. 56.

Federal authority holds that “[t]here is no time limit on setting aside a judgment on th[e basis of fraud
on the court], nor can laches bar consideration of the matter." 1 1 Wright, Miller & Kane supra, § 2870
(footnotes omitted). Other authority suggests “due diligence” is required, at least in discovering the
underlying facts. Restatement (Second) of Judgments, § 7 0(2 )(a) (1982). See also Matter of Harrison
Living Trust, 121 Nev. 212 , 1 12 F.3d 1058 (2005) (applying equltahle estoppel and due diligence
principles to bar a motion to vacate a motion to set aside a void judgment under NRCP 60 (b)(4));
Manville v. Manville, 22 Nev . 482, 3 82 P.2d 661 (1963) (declining to address laches hut holding that
an independent suit to vacate a divorce decree was barred by the statute of limitations where the
plaintiff waited more than six years to sue her ex-husband, alleging fraud upon the court in presenting
the plaintiffs identical twin sister to testify in the underlying divorce). Our Nevada cases have held
that a party who seeks relief from a judgment based on fraud upon the court is not subject to NRCP
60(b)'s six-month limitation period and that there is “no time limitation.” Price v. Dunn, 1 06 Nev.
1_9_9, 104, 282 P.2d Z 85l 787 (1990) (allowing motion even though 19 months had passed between
entry ofjudgment and application to vacate); see Murphy, 103 Nev. at 185-86, 734 P12d at 739
(allowing application “[n]early ayear” after judgment was entered); Savage v. Salzmann, 88 Nev. 123,
425 P.2d 362 (197 2) (remanding order dismissing independent action to vacate judgment Eled 1 6
months after judgment was entered).

This case does not require us to decide how far concern for the integrity of the court in a case involving
fraud on the court will take a party who delays seeking relief. Davidson did not settle this case until
discovery was well underway, and the record on appeal shows that, despite the district court's
anrding the parties the opportunity to brief, argue, and present live evidence on the Garners‘ NRCP
60(b) motion, Valley Hospital made no argument or showing that specific testimony or evidence had
been lost or that it did not learn of Davidson's fraud at or about the same time the Garners did. While
Valley Hospital did argue that the Garners were subject to the six-month limitation applicable to NRCP
60(b)(3) motions, it did not assert laches or establish prejudice. Indeed, among the arguments it
tendered to the district court was that until Davidso n's criminal proceedin_g§xii§i_their course, it was

Exhibit 7

CaS€ 14-50333-btb DOC 439-1 Entered 12/17/18 12212:02 Page 52 Of 55

premature for the court to proceed with the Garners‘ NRCP 60(b) motion, because restitution might be
ordered at Davidson's sentencing. Under these circumstances, the district court did not err in failing
to deny the Garners relief based on the 18 months that elapsed between entry of the judgment and the
NRCP 60(b) motion.

Accordingly, we afErm the order of the district court.
FOUI'NOI'!:`S

1. Nevada's version of Rule 60(b) differs from its federal analog in two respects: (1) Nevada shortens
the time limit for bringing a motion under subparagraphs (1)-(3) from one year to six months; and (2)
Nevada did not adopt the “catchall” provision in Fed.lLO`v.l’. 60(b)(6), which allows “any other reason
that justifies relief' as a basis for a Federal Rule 60(b) motion. The 2005 amendment to NRCP 6o(b)
added this final sentence from the then-existing version of Fed.RCiv.P. 60(b): "Writs of coram nobis,
coram vobis, audita querela, and bills of review and bills in the nature of a bill of review, are abolished,
and the procedure for obtaining any relieffrom a judgment shall be by motion as prescribed in these
rules or by an independent action.” See ADK'I` No. 27 6 (Order Amending the Nevada Rules of Civil
Procedure, July 26, 2004) (malcing the changes effective on January 1, 2005). A modernized version
of this provision is now Fed.R.Civ.P. 60(e),

2. Before its 2007 amendment, Fed.R.Civ.P. 60(b) was identical to the language quoted from NRCP
60(b) in the text. The 2007 revision ofthe Federal Rules rewords Fed.R.Civ.P. 60(b)(3) slightly and
moves the “savings clause" to new Fed.RCiv.P. 60(d)(1) (addressing independent actions but not the
grounds therefor) and Fed.R.Civ.P, 60 (d)(3), which states, “This rule does not limit a court's power to .
set aside a judgment for fraud on the court." The commentary states these revisions are to style only,
not substance.

3. Price v. Dunn, 106 Nev. 100, 104, 282 P.2d 285l 787 (1990), which cited pre-1981 cases for the
relevance of the distinction between intrinsic and extrinsic fraud, was incorrect in doing so as it failed
to reference the 1981 amendments and cases interpreting them. Price otherwise remains good law.

4. Davidson was disbarred and criminally prosecuted. He victimized other clients in addition to the
Garners, including David Siegenthaler and Tonya LaBeaux. Another district court judge granted Mr,
Siegenthaler relief from the judgment in that case. In an unpublished order, a panel of this court
amrmed the order of yet a third district court judge declining to vacate a settlement Davidson entered,
which Valley Hospital cites (despite SCR 123) as a basis for reversalin this case. LaBeaux v. Devia,
DocketNo.44795,122 Nev.1626, 12 8 P.gd 225 (Order ofAffirmance, July 6, 2006). Although the
distinctions are not entirely satisfactory, LaBeaux differs from this case in two important respects: (1)
Davidson used the form of power of attorney to sign his name in a representative capacity on LaBeaux's
release, which led the district judge in LaBeaux to find apparent authority supported the settlement;
and (2) this court reviews a district court's determination in this setting for abuse of discretion,
Occhiuto, 97 Nev. at 146 n. 2, 625 P.2d at 57 0 n. 2, meaning the question on appeal is not how this
court would have ruled as an original matter on the facts presented, but whether the district court
abused its discretion in ruling as it did. While “this discretion is a legal discretion” and cannot justify a
legally impermissible result, Oook v. Coolr, 1 1 2 l\'ev. 1 7 9, 181 -82, 912 P.2d 264, 265 (1 996), holding
that facts permit an order vacating a stipulated judgment does not mandate vacatur. Cf. Shammas v.
Shammas, g N.J. 321, 88 A.2d 203,210-11(1952)(Brennan, J.).

ny the court, Plci<r.amc, J.=

We concur: I~LARDFSI'Y, C.J., and PARRAGUIRRE, DOUGLAS, CHERRY, SAITI`A, and GIBBONS, JJ.

RESEARCH 'H\ELAW Cases & Codes /Oplnion Summaries /Samp|e Business Conuacts /Research An Ntorney or Law F|rm
MANAE YQUR FRN:T|CE Law Technology/ Law Practioe Nhnagem eni / Law Firm Markeh'ng Services / Corporate Counsel Center
MANA(E VOUR CAREER Lagal Carear Job Search / Online CLE / Law Student Resources

NEWS AND COMMENTARY Law Comm entary/ Featured Documents /Newsletters /Blogs /RSS Feeds

CE|' LEGAL FORMS Legal Forms for Your Practice

ABOU|' US Com pany History/ Med ia Ralations /Contact Us / Privacy/ Cookies /Pdveriislng /Jobs

""°`”°" li a

Oopyright © 2018, Thorreon Rsuters. AI rights reserved.

'214` Exhibit 7

CaS€ 14-50333-btb DOC 439-1 Entered 12/17/18 12212:02 Page 53 Of 55

Exmerr _§_

EleBlT §___

~“‘~ Exhibitg

 

CaS€ 14-50333-btb DOC 439-1 Entered 12/17/18 12212:02 Page 54 Of 55

Anthony Thomas
7725 Peavine Peak Court
Reno, NV 89523
Tel: (408) 640-2795

E-mail: atemeraldg@gmail.com
WfYHOUT PREJUDICE
Monday December 17th 2018,

Mr. Jeffrey L. Hartman, Esq. Te|: (775) 324-2800
HARTMAN & HAFtTMAN Fax: (775) 324-1818
510 West Plumb Lane, Suite B

Fteno, NV 89509

VlA E-MAlL: notices@bankruptcyreno.com
RE: NO RESPONSE TO MY E-MA|L OF 12-6-2018

Dear Mr. Hartman:

This letter is to confirm that l responded to your e-mail with my letter dated 12-6-2018,
that gave in the order of 10 reasons why l need a continuance, a need that is now even more
necessary in light of your completely ignoring the questions and concerns that l raised in my
32 page letter including the fact that you are claiming that the auction was done in accordance
with the law, yet there was no compliance with Ftule 2002 referenced in Ftule 6004 that
governs the use and sale of estate property that requires 21 days notice to myself and all
other creditors, something that was not done. Yet the Auctioneer did in fact notice both Mr.
Tersini and his lawyer Wayne Silver.

l also provided a copy of the purported buyer Jennifer Jodoin's Linked in profile that
clearly shows that she has been working for Tersini related companies since 2000 and has
been working as Ken Tersini’s private notary, which is evidence of collusion in the bidding
process as no other creditors other than Tersini were notified of the sale according to the
Dec|aration of the Auctioneer, which also begs the question: Doesn’t the law require the sale
and the notices be provided by the Trustee in this matter? And isn’t it strange that the
Trustee did not sign any of the pleadings to support the sale of the Emerald? l am requesting
that you consent to a continuance in light of these facts that evidence non-compliance with the
notice rules and evidence of collusion in the bidding process by selling the Thomas Emerald
to a party that has been shown to have procured the underlying judgment inter alia by fraud
upon the Court.

Your failure to stipulate to basic facts in this matter and your refusal to grant a
continuance, indeed your complete silence as to the issues raised in my 12-6-2018 letter to
you appears to be evidence of guilt on your part, you do have an obligation to respond to the
serious issues raised in my December 6"‘ 2018 letter, and your non-response is completely
unprofessional and unacceptable.

'1' [‘_l(h)` b)+ g
pj. £/€

CaS€ 14-50333-btb DOC 439-1 Entered 12/17/18 12212:02 Page 55 Of 55

Your failure to respond and your failure to grant a continuance under these facts
constitutes a deprivation of my and AT Emera|d’s Due Process Rights under the U.S.
Constitution, as well as a deprivation of the due process rights of all other creditors of the
Estate who were not notified according to law of the sale of the Thomas Emerald, thereby
rendering the sale null and void and in violation of statutory requirements that are requisite to
a valid sa|e.

¥our silence leaves me no option but to seek an order of this Court granting a
continuance as well as requesting an evidentiary hearing including subpoening the records of
Auctioneer Stimmel, as well as your records regarding the Overstock.com contract
negotiations including providing the copies of the revised contracts that you claim in your 7-1-
2015 billing statements imposed large up front costs, none of which are evidenced in the draft
contract approved by Overstock.com's board of directors and fonNarded to the Trustee by e-
mail on 11-19-2014, a copy of which is included in my 32 page letter to you of 12-6-2018. l
am also requesting that the Court subpoena both Mr. Ken Tersini and Jennifer Jodoin so as to
confirm on the record that Jennifer Jodoin is not a bona fide purchaser but in fact is an alter-
ego and employee of Ken Tersini and the Tersini companies including Kenmark Ventures
LLC.

Please comply with the terms of the Preservation Notice included in my 12-6-2018.

Govern yourself accordingly.
¥ours truly,

AT EMEFlALD LLC

   

/s/
Anthon G. Thomas, individually
and on eha|f of AT Emerald, LLC

,05, gm Eyh:b;f 8

